Exhibit 10.1

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated effective as of August
12, 2016 (“Effective Date”) by and between Gold Resource Corporation, a Colorado
corporation  (“Buyer”) and TXAU Development, Ltd., a Texas limited partnership
and TXAU Investments, Ltd., a Texas limited partnership, (“Shareholders”) and
Walker Lane Minerals Corporation, a Nevada corporation (“Company”).

 

WHEREAS, Shareholders own all of the presently outstanding shares of capital
stock of the Company (the “Shares”); and

 

WHEREAS, Shareholders have agreed to sell to the Buyer and the Buyer has agreed
to purchase the Shares from Shareholders at the price and on the terms and
subject to the conditions set forth below; and

 

WHEREAS, the Shareholders have transferred to the Company all right, title and
interest in and to the assets listed on Schedule A.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
whereof is hereby acknowledged by the parties, the parties agree as follows:

 

 

Article 1
DEFINITIONS

1.1For the purposes of this Agreement, in addition to the terms defined
elsewhere in this Agreement, the following words and phrases shall have the
following meanings:

“Acquired Interest” has the meaning ascribed thereto in Section 5.1;

“Affiliate” means any person (including an individual), partnership, joint
venture, corporation, or other form of enterprise which directly controls, is
controlled by or is under common control with a party to this Agreement, and for
the purposes hereof:

(a)“control” means possession, directly or indirectly, of the power to direct or
cause direction of management and policies through ownership of voting
securities, contract, voting trust or otherwise, and

(b)in the absence of evidence to the contrary, ownership of fifty percent (50%)
or more of the voting securities of a corporation will constitute “control”;

“Agreement” means this Stock Purchase Agreement and every schedule attached
hereto, all as may be amended solely in writing by the parties hereto from time
to time;

“Area of Interest” means the geographic area consisting of the Mining Claims
described in Schedule A hereto plus a one mile distance from the outermost
perimeter of the Mining Claims;







--------------------------------------------------------------------------------

 



 “ARO-NV Claims” means the 25 unpatented mining claims held by the Company and
as more particularly described in the list of assets on Schedule A;

“ARO-NV Third Party Royalty” means the existing 2% NSR royalty in favor of an
unrelated third party reserved on the ARO-NV Claims as of the Effective Date
pursuant to that certain Quitclaim Deed from Coca Mines, Inc, to TXAU
Investments, Ltd., dated January 13, 2005.

“ARO-NV-Walker Royalty” means the existing 1% NSR royalty in favor of TXAU
Investments, Ltd., on the ARO-NV Claims as of the Closing Date pursuant to that
certain ARO-NV CLAIMS NET SMELTER RETURNS ROYALTY AGREEMENT dated August 8,
2016;

 “Business Day” means a day other than a Saturday, Sunday or any day on which
chartered banks in the City of Denver, Colorado, U.S.A., are not open for
business during normal banking hours;

 “Closing” means the consummation of the purchase and sale of the Shares
contemplated herein at such time and place as deemed acceptable and agreed to by
both parties.

“Closing Date” means the date upon which the Closing occurs which shall occur on
or before August 12, 2016, unless otherwise agreed to by the parties in writing.

“Effective Date” means the date first written above and shall include the term,
the date hereof, and the terms may be used interchangeably.

 “Environmental Laws” means any and all federal, state, municipal, national or
local laws, statutes, regulations, treaties, orders, judgments, decrees,
ordinances or official directives having application in the relevant
jurisdiction and having application to the Property;

“Environmental Permits” means the water pollution control permit, and stormwater
pollution prevention permit as described with more particularity in the list of
assets in Schedule A hereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended;

“Existing Royalties” means those particular royalties encumbering the Property
as of the Closing Date and defined herein as the Isabella Royalty, the
Isabella-Pearl Royalty, the ARO-NV Third Party Royalty, the ARO-NV-Walker
Royalty and the TXAU-Walker Royalty and no others;

“GORO Shares” means the common stock of Gold Resource Corporation, a corporation
existing under the laws of the State of Colorado, which is listed on the NYSE
MKT securities exchange (“NYSE MKT”) and traded under the symbol, “GORO”;

“Governmental Authority” means and includes, without limitation, any national,
federal government, province, state, municipality or other political subdivision
of any of the foregoing, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government;







--------------------------------------------------------------------------------

 



“Governmental Regulations” means all directives, laws, orders, ordinances,
regulations and statutes of any federal, state or local agency, court or office;

 “Isabella Claims” means the 10 unpatented mining claims held by the Company and
as more particularly described in the list of assets in Schedule A;

“Isabella Royalty” means the existing 6% gross receipts royalty reserved on the
Isabella Claims as of the Effective Date pursuant to that certain Lease
Agreement dated April 12, 1992 by and between certain individual landholders and
Combined Metals Reduction Company, of which the Company holds a 50% interest in
such royalty pursuant to that certain Assignment of Lease and Royalties and
Assumption of Lease dated August 8, 2016 by and between Henry R. Johnston and
the Company and the net effect results in a 3% gross receipts royalty payable to
an unrelated third party;

“Isabella-Pearl Claims” means the 48 unpatented mining claims held by the
Company and as more particularly described in the list of assets in Schedule A;

“Isabella-Pearl Royalty” means the existing 3% NSR royalty in favor of TXAU
Investments, Ltd. on the Isabella-Pearl Claims as of the Closing Date pursuant
to that certain ISABELLA/PEARL CLAIMS NET SMELTER RETURNS ROYALTY AGREEMENT
dated August 8, 2016;

“Knowledge” The term knowledge with reference to the Company or Shareholders’
means Henry R. Johnston’s actual knowledge without undertaking any investigation
or due diligence; 

“Leases” means the Lease Agreement dated April 12, 1992 by and between certain
individual landholders and Combined Metals Reduction Company and the Lease
Agreement dated May 28, 2015 by and between TXAU Investments, Ltd. and SMM
Mining Inc. as more particularly described in the list of assets in Schedule A;

 “Mining Claims” means the unpatented mining claims held by the Company as of
the Effective Date and described on the list of assets in Schedule A;

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof;

“Permits” means all governmental approvals, authorizations, consents, licenses,
orders, registrations and permits of all agencies, whether federal, state, local
or foreign related to the operation of the Company’s business held by the
Company on the Effective Date;

“Property” means the Mining Claims set forth in Schedule A hereto together with
the appurtenant surface rights, mineral rights, water rights, all NSR royalty
payments pre-paid in advance of the Closing Date, project design and engineering
studies and all Permits held by Company on the Effective Date;

“Reclamation Bonds” means those bonds held to secure reclamation obligations,
more particularly described on the list of assets in Schedule A.







--------------------------------------------------------------------------------

 



“Reimbursement” means the payment to Shareholders as provided in Section 3.3.

“Reorganization” means the exchange of Shares for Stock Consideration pursuant
to this Agreement which is intended to qualify as a “B” Reorganization pursuant
to Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended.

“SEC” means the Securities and Exchange Commission of the United States.

“Securities Act” means the Securities Act of 1933, as amended;

“Stock Consideration” means the portion of the Purchase Price payable to
Shareholders as part of the transactions contemplated herein that consists of
2,000,000 restricted shares of common stock of Gold Resource Corporation ;

“Survival Period” means the period contained in Section 7.1.

“TXAU Adjacent Claims” means the 258 unpatented mining claims held by the
Company and as more particularly described in the list of assets in Schedule A;

 “TXAU-Walker Royalty” means the existing 1% NSR royalty in favor of TXAU
Investments, Ltd. on the TXAU Adjacent Claims as of the Closing Date pursuant to
that certain TXAU NET SMELTER RETURN ROYALTY AGREEMENT dated August 8, 2016; and

“Water Rights” means the permits to appropriate water issued by the Nevada
Division of Water Resources as described in the list of assets in Schedule A

As used in this Agreement, unless the context otherwise requires, the following
rules apply:

(a)the use of words in the singular or plural, or with a particular gender,
shall not limit the scope or exclude the application of any provision of this
Agreement to such Person or Persons or circumstances as the context otherwise
permits;

(b)unless otherwise specified, time periods within, or following which any
payment is to be made or act is to be done shall be calculated by excluding the
day on which the period commences and including the day on which the period ends
and by extending the period to the next Business Day, if the last day of the
period is not a Business Day;

(c)reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it;

(d)headings in this Agreement are for convenience only and shall not affect its
interpretation; and

(e)references to “include”, “includes” or “including” and the like shall be
construed, in each case, as if followed by the words “but without limitation”.

(f)This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same





--------------------------------------------------------------------------------

 



Agreement, binding on all of the Parties.  The Parties agree that facsimile or
portable document format (PDF) copies of signatures shall be deemed originals
for all purposes hereto and that a Party may produce such copies, without the
need to produce original signatures, to prove the existence of this Agreement in
any Proceeding brought hereunder.

Article 2
REPRESENTATIONS AND WARRANTIES

2.1Shareholders and Company shall not be deemed to have made to Buyer any
representations or warranty other than as expressly made by Shareholders or
Company in Section 2.1, hereof.  Shareholders and Company expressly disclaim any
warranty not contained in Section 2.1.  Subject to the foregoing sentence, the
Company severally and the Shareholders, jointly and severally, represent and
warrant to Buyer as of the Effective Date (which representations and warranties
shall survive the Closing for the period as provided in Section 7.1 of this
Agreement) as follows:

(a)The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada. The Company is duly qualified to
do business and is in good standing in the states where qualification is
required due to (i) the Company’s ownership or lease of real or personal
property for use in the operation of the Company’s business or (ii) the nature
of the business conducted by the Company. The Company has not at any time owned
nor leased any real or personal property other than the Property, the Leases or
any royalties described herein, or had any business, operations, obligations or
liabilities, under any assumed or fictitious names. The Company has all
requisite power, right and authority to own, operate and lease its properties
and assets, and to carry on its business as now conducted.

(b)The authorized capital of the Company consists of Ten Thousand (10,000)
shares, par value, and the Shareholders own all Ten Thousand (10,000) shares
(the “Shares”), which as of the Closing Date:

(i)such Shares represent all of the issued and outstanding capital stock of the
Company;

 

(ii)such Shares are duly authorized, validly issued, fully paid and
nonassessable, and issued in compliance with all applicable federal and state
securities laws;

 

(iii)no Person holds any interest in any Shares except the Shareholders; and

 

(iv)the Shares are owned free and clear of any lien, encumbrance, adverse claim,
restriction on sale, transfer or voting (other than restrictions imposed by
applicable securities laws), preemptive right, option, warrant or other right to
purchase, and upon the consummation of the sale of such Shares as contemplated
hereby, the Buyer will have good title to such Shares, free and clear of any
lien, encumbrance, adverse claim, restriction on sale, transfer or voting (other
than restrictions imposed by applicable securities laws), preemptive right,
option or other right to purchase.

 





--------------------------------------------------------------------------------

 



(c)The Company and Shareholders have all requisite power, right and authority to
enter into this Agreement and the documents provided herein (the “Transaction
Documents”) to which they are a party, to consummate the transactions
contemplated hereby and thereby, and to sell and transfer the Shares without the
consent or approval of any other Person. The Shareholders have taken, or will
take prior to the Closing, all actions necessary for the authorization,
execution, delivery and performance of this Agreement and the other Transaction
Documents.

(d)This Agreement has been, and the other Transaction Documents to which the
Company and/or Shareholders are a party on the Closing Date will be, duly
executed and delivered, and this Agreement is, and each of the other Transaction
Documents to which they are a party on the Closing will be, the legal, valid and
binding obligation of the Company and/or Shareholders, enforceable against the
Company and/or Shareholders in accordance with their terms.

(e)The execution, delivery and performance of this Agreement and the other
Transaction Documents by the Company and Shareholders, and the consummation of
the transactions contemplated hereby and thereby, will not:

 

(i)violate, conflict with, or result in any breach of, any provision of the
Company’s articles of incorporation or bylaws or any of the Shareholders’
governing documents;

(ii)violate, conflict with, result in any breach of, or constitute a default (or
an event that, with notice or lapse of time or both, would constitute a default)
under any lease, contract or judgment to which the Company or any Shareholder is
a party or by which it is bound;

(iii)violate any applicable law, statute, rule, ordinance or regulation of any
governmental body;

(iv)except for the Company and Shareholder approvals and any governmental
approvals and Permits, require any consent, approval or authorization of, or
declaration, filing or registration with, any governmental body or Person;

(v)give any party with rights under any lease, contract, judgment or other
restriction to which the Company or any Shareholder is a party or by which it is
bound, the right to terminate, modify or accelerate any rights, obligations or
performance under such contract, judgment or restriction;

(vi)result in a default (with or without the giving of notice or lapse of time,
or both) under, acceleration or termination of, or the creation in any party of
the right to accelerate, terminate, modify or cancel, any agreement, lease, note
or other restriction, encumbrance, obligation or liability to which the Company
or any Shareholder is a party or by which it is bound or to which any assets of
the Company or any Shareholder are subject;





--------------------------------------------------------------------------------

 



(vii)result in the creation of any lien or encumbrance upon the assets of the
Company, or upon any Shares or other securities of the Company; or

(viii)to the Company and Shareholders’ Knowledge, invalidate or adversely affect
any Permit, license, authorization or status used in the conduct of the business
of the Company.

(f)Shareholders understand that the securities comprising the Stock
Consideration have not been registered under the Securities Act but are offered
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and the Buyer is relying in part upon
the truth and accuracy of, and Shareholders’ compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Shareholders set forth herein in order to determine the availability of such
exemptions and the eligibility of Shareholders to receive the Stock
Consideration. Shareholders are acquiring the Stock Consideration for investment
purposes, for their own accounts and not with a view towards, or for resale in
connection with, the resale or distribution thereof in a manner that would
violate the Securities Act and further do not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Stock Consideration.

(g)Shareholders are acquiring the Stock Consideration for investment purposes,
for their own accounts and not with a view towards, or for resale in connection
with, the resale or distribution thereof in a manner that would violate state or
federal securities laws; provided however, by making the representations herein,
the Shareholders do not agree to hold any of the Stock Consideration for any
minimum or other specific term.

(h)Shareholders have reviewed the SEC Reports (as defined in Section 2.2(f)
below), including Buyer’s most recent annual report on Form 10-K filed with the
SEC and any other reports or documents filed by the Buyer with the SEC since the
filing of the Form 10-K has been given access to additional information
regarding the Buyer, and has utilized such access to its satisfaction for the
purpose of obtaining such information as it has reasonably requested; and,
particularly, it has been given reasonable opportunity to ask questions of, and
receive answers from, representatives of the Buyer and to obtain any additional
information, to the extent reasonably available.

(i)In reaching a decision to accept the Stock Consideration, Shareholders have
such knowledge and experience in financial and business matters that they are
capable of reading and interpreting financial statements and evaluating the
merits and risk of an investment in the securities and have the net worth to
undertake such risks.

(j)Shareholders have obtained, to the extent they deem necessary, their own
professional advice with respect to the risks inherent in the investment in the
securities, and the suitability of an investment in the securities comprising
the Stock Consideration in light of their financial condition and investment
need.

(k)Shareholders acknowledge that  (i) the acquisition of the Stock Consideration
is a long-term investment to be held in accordance with applicable securities
laws;  (ii)





--------------------------------------------------------------------------------

 



they must bear the economic risk of investment because the shares have not been
registered under the Securities Act or under the securities laws of any state
and, therefore, the shares cannot be resold unless they are subsequently
registered under said laws or exemptions from such registrations are available;
and (iii) the transferability of the securities is restricted and requires
compliance with Rule 144 promulgated under the Securities Act or the
availability of a different exemption from the registration under the Securities
Act and a legend will be placed on the certificate(s) representing the Stock
Consideration referring to the applicable restrictions on transferability.

(l)Shareholders certify, under penalties of perjury, that they are NOT subject
to the backup withholding provisions of Section 3406(a)(i)(C) of the Internal
Revenue Code.

(m)The Company does not have, and has never had, any subsidiaries, does not own,
directly or indirectly, any ownership, equity, profits or voting interest in, or
otherwise control, any corporation, partnership, joint venture or other entity,
and has no agreement or commitment to purchase any such interest.

(n)By the Closing Date, the Company has provided an unaudited balance sheet or
equivalent financial records and Shareholders have provided tax returns or other
acceptable evidence, subject to applicable revision to be provided no later than
January 31, 2017, to support the declared tax basis of the Property owned by
Company.  

(o)The Company has no unpaid liabilities or obligations of any nature other than
Leases and Existing Royalties in effect as of the Effective Date and to the
Shareholders’ Knowledge there are no attachments, levies, executions,
assignments for the benefit of creditors, receiverships, conservatorships, or
voluntary or involuntary proceedings in bankruptcy, or any other debtor relief
actions contemplated by either Shareholder or filed by either Shareholder,
pending in any current judicial or administrative proceeding against either
Shareholder. 

(p)The Company has timely filed all tax returns and reports (including
information returns and reports) if and as required by law.

(q)The Company will have at Closing good and marketable title to all of its
properties and assets free and clear of any payment obligation to any third
party or other lien and encumbrance except for the Existing Royalties and
Leases, subject to any exceptions and disclosures contained in the report
prepared by Patricia Winmill, dated March 14, 2008, attached hereto as Schedule
B and as disclosed on Schedule 2.1(q).

(r)The Mining Claims are accurately described in Schedule A have been duly and
validly located, recorded and issued and are in good standing with respect to
all filings, fees, taxes, assessments, work commitments or other conditions on
the date hereof, subject to any exceptions and disclosures contained in the
report prepared by Patricia Winmill, dated March 14, 2008, attached hereto as
Schedule B and as disclosed in Schedule 2.1(q) and all maintenance fees due for
the period of September





--------------------------------------------------------------------------------

 



1, 2016 through August 31, 2017 to the Bureau of Land Management (“BLM”) have
been paid as of the Effective Date.

(s)Except for the Existing Royalties in effect as of the Effective Date, Leases
and as disclosed on Schedule 2.1(q), the Mining Claims are not subject to any
agreements or rights of third parties (expressly including but not limited to
any other royalties in existence prior to the Closing Date affecting the
Isabella Claims other than the Isabella Royalty), and are free and clear of all
liens, charges and encumbrances whatsoever. The Company and Shareholders have
not received any notice of, any material claim or judicial or administrative
proceeding, pending or threatened against, or which may affect, the Property or
Company operations, relating to, or alleging any violation of any Environmental
Laws and have no Knowledge of any facts which could give rise to any such claim
or judicial or administrative proceeding. To the best of the Company’s and
Shareholders’ Knowledge, none of the Property or operations thereon is the
subject of any investigation, evaluation, audit or review by any Governmental
Authority to determine whether any violation of any Environmental Laws has
occurred or is occurring or whether any remedial action is needed in connection
with a release of any contaminant into the environment, except for compliance
investigations conducted in the normal course by any Governmental Authority.

(u)To the best of the Company’s and Shareholders’ Knowledge, other than such
information that has been provided by Shareholders to Buyer, no hazardous or
toxic waste or substance is or has been stored on the Property, nor has it
disposed of any hazardous or toxic waste from the Property, in either case in a
manner contrary to any Environmental Laws, and to the best of its Knowledge
there are no contaminants on the Property other than in compliance with
Environmental Laws.

(v)To the best of the Company’s and Shareholders’ Knowledge, other than such
information that has been provided to Buyer, there is no contingent or other
liability relating to the restoration or rehabilitation of land, water or any
other part of the environment (except for those derived from normal exploration
activities) or non-compliance with Environmental Laws.

(w)With respect to the properties and assets it leases, the Company is in
compliance with such leases and holds a valid leasehold interest free of all
liens, claims or encumbrances. The Company is not in default under any lease nor
does the Company have Knowledge of any event which has occurred, after notice or
the passage of time or both, will or may constitute a default under any lease.

(x)Except for the Existing Royalties and Leases, there are no other contracts,
agreements, arrangements and understandings oral or written, to which the
Company is a party or by which the Company is bound, including, without
limitation, all security agreements, intellectual property licenses and other
license agreements, credit agreements, instruments relating to the borrowing of
money, leases, rental agreements, purchase orders, sales orders and sale and
distribution agreements. There are not, under any of the Existing Royalties and
Leases, any defaults or events of default on the part of the Company or the
Shareholders, or to the Company’s Knowledge, any other party thereto. Except as
to Existing Royalties and Leases, no





--------------------------------------------------------------------------------

 



consent is required from any Person pursuant to any contracts in connection with
the consummation of the transactions contemplated by this Agreement, and neither
the Company nor the Shareholders have received notice, nor does the Company
otherwise have Knowledge, that any party to any such contract intends to cancel,
terminate or refuse to renew such contract or to exercise or decline to exercise
any option or right thereunder.

(y)There are no claims pending or, to the Company’s Knowledge, threatened
against the Company, before or by any governmental body or nongovernmental
department, commission, board, bureau, agency or instrumentality or any other
person. There are no outstanding or unsatisfied judgments, orders, decrees or
stipulations to which the Company is a party.

(z)The Company has sufficient title and ownership of all patents, trade names,
trademarks, service marks, copyrights, net names, trade secrets, information,
proprietary rights and processes necessary for its business as now conducted and
as presently proposed to be conducted without any conflict with or infringement
of the rights of others (the “Intellectual Property”), none of the Intellectual
Property or the Company’s rights thereto are being infringed or otherwise
violated by any Person and the use of the Intellectual Property by the Company
in the operation of its business as now conducted or as proposed to be conducted
does not infringe or otherwise violate any rights of any Person, and there is no
pending or threatened claim, demand, cause of action, suit or proceeding,
hearing or investigation alleging any such infringement or violation. In
addition, there is no pending or threatened claim alleging any defect in or
invalidity, misuse or unenforceability of, or challenging the ownership or use
of or the Company’s rights, with respect to any of the Intellectual Property and
there is no basis for any such Claim.

(aa) The Environmental Permits are in good standing and are valid and in full
force and effect, and no proceeding is pending or threatened, the object of
which is to revoke, limit or otherwise affect any Environmental Permit. The
Company has not received any notifications of any asserted failure to obtain any
Permit.

(bb)The Company does not have, and has never had, any employees and there are no
disputes, grievances or material disciplinary actions related to employees
pending or threatened to the Company’s Knowledge. There are no existing employee
benefit plans, funds, policies, programs, contracts, arrangements or practices
of any kind (including any “employee benefit plan,” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
and any employment, consulting or personal services contracts (i) sponsored,
maintained or contributed to by the Company or to which the Company is a party,
(ii) covering or benefiting any current or former officer, employee, agent,
director or independent contractor of the Company (or any dependent or
beneficiary of any such individual), or (iii) with respect to which the Company
has (or could have) any obligation or liability.

(cc)No information furnished by or on behalf of the Company to Buyer or its
representatives in connection with this Agreement or the transactions
contemplated by this Agreement to Knowledge of Company is materially false or
misleading. In





--------------------------------------------------------------------------------

 



connection with such information and with this Agreement and the transactions
contemplated hereby, the Company has not made any untrue statement of financial
or material fact or omitted to state a fact necessary in order to make the
statements made or information delivered, in the light of the circumstances
under which they were made or delivered, not misleading.

(dd)No broker, finder or other financial consultant has acted on behalf of the
Company or the Shareholders in connection with this Agreement. The Shareholders
shall indemnify and hold Buyer harmless from any brokers, finders or other
consultants fees or commissions incurred or accrued in connection with this
Agreement or the transactions contemplated by this Agreement by the Company or
the Shareholders.

2.2Buyer represents and warrants to the Company and Shareholders that:

(a)it is a corporation, duly organized validly existing and in good standing in
the jurisdictions of its incorporation and all jurisdictions in which it
conducts business.

(b)it has full power and authority to carry on its business and to enter into
this Agreement and any agreement or instrument referred to or contemplated by
this Agreement.

(c)it has duly obtained all necessary corporate authorizations for the
execution, delivery and performance of this Agreement and the Transaction
Documents and such execution, delivery and performance and the consummation of
the transactions herein contemplated will not contravene any applicable laws and
will not conflict with or result in any breach of any covenants or agreements
contained in, or constitute a default under, or result in the creation of any
encumbrance, lien or charge under the provisions of its constituent documents or
any shareholders’ or directors’ resolution or any indenture, agreement or other
instrument whatsoever to which it is a party or by which it is bound or to which
it may be subject.

(d)the execution, delivery and performance of this Agreement and/or the
Transaction Documents by the Buyer and the consummation of the transactions
contemplated hereby or thereby by the Buyer will not (i) violate, conflict with,
or result in any breach of, any provision of the Buyer’s articles of
incorporation or bylaws; (ii) violate, conflict with, result in any breach of or
constitute a default (or an event that, with notice or lapse of time or both,
would constitute a default) under any contract or judgment to which the Buyer is
a party by which it is bound or (iii) violate any applicable law, statute, rule
or regulation of any governmental body.

(e)it is not a party to any actions, suits or proceedings which could materially
affect its ability to meet its obligations under this Agreement.

(f)as of the Effective Date, it has filed all required forms, reports and
documents required to be filed by it with the SEC under the Securities Act and
the Exchange Act (“SEC Reports”) for the past 3 years, each of which has
complied as to form in all material respects with all applicable requirements of
the Securities Act, and the Exchange Act, each as in effect on the dates such
forms, reports and documents were filed. The audited consolidated financial
statements of Buyer included in the SEC Reports were prepared in accordance with
generally accepted accounting principles





--------------------------------------------------------------------------------

 



and present fairly the consolidated financial position of Buyer and its
consolidated subsidiaries as of the dates thereof and their consolidated results
of operations and changes in financial position for the periods then ended.

(g)as of the as of the Effective Date, Buyer’s issued and outstanding capital
consists of 54,266,706  shares of duly authorized and validly issued common
stock, which shares are fully paid and non-assessable and have been issued in
compliance with federal and state securities laws, and no shares of preferred
stock are outstanding, and except as disclosed in the SEC Reports, there are no
authorized or outstanding warrants, pre-emptive rights, rights of first refusal
or other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of Buyer or any of its
subsidiaries.

Article 3

PURCHASE AND SALE

 

3.1Subject to the terms and conditions of this Agreement, at the Closing, the
Shareholders shall sell, convey, transfer, and assign, upon the terms and
conditions hereinafter set forth, to Buyer, free and clear of all liens,
pledges, claims and encumbrances of every kind, nature and description, and
Buyer shall purchase and accept from the Shareholders the Shares, which comprise
all of the outstanding capital stock of the Company.

3.2Buyer shall pay at Closing the total consideration (the “Purchase Price”) in
the form and to Shareholders of

2,000,000 GORO Shares which will be allocated between the Shareholders as
follows:  940,000 shares to TXAU Investments, Ltd. and 1,060,000 shares to TXAU
Development, Ltd. (“Stock Consideration”) which shall be free and clear of any
liens, encumbrances or claims other than restrictions imposed by applicable
state or federal securities’ laws.

3.3Buyer shall assume, pay as directed by TXAU Investments, Ltd. or pay to TXAU
Investments, Ltd. a maximum amount of US $100,000 as reimbursement for Company
expenses in connection with the Reorganization.

3.4Buyer shall pay at Closing to TXAU Investments, Ltd. the additional sum of
Fifty Two Thousand Eight Hundred Fifty Five and no/100 Dollars ($52,855.00) as
reimbursement for the pre-payment of the BLM Fees on the Mining Claims for the
period September 1, 2016 through August 31, 2017 (the “Reimbursement”).

Article 4

CONDITIONS

 

4.1Buyer’s obligations under this Agreement are subject to the satisfaction of
each of the following conditions, on or at Closing, each of which is material,
for the sole benefit of the Buyer and may be waived only in writing by the
Buyer:





--------------------------------------------------------------------------------

 



(a)The representations of the Company and the Shareholders contained in Section
2.1 of this Agreement shall be true on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
the Closing Date;

(b)The Company and the Shareholders shall have duly performed and complied with
all covenants and obligations contained in this Agreement or any other
Transaction Document that are required to be performed or complied with by them
on or before the Closing Date;

(c)Buyer shall have received a certificate of an officer of the Company, in a
form reasonably acceptable to Buyer, dated the Closing Date, certifying that the
conditions set forth in Sections 4.1(a) and 4.1(b)  have been fulfilled;

(d)Buyer shall have received approval for listing the Stock Consideration for
trading on the NYSE MKT or any stock exchange where such securities are listed
for trading as of the Closing Date;

(e)Buyer shall have received the resignation of Henry R. Johnston, in all of the
positions as officer and as Director of the Company, effective as of the
Closing;

(f)The Shareholders shall have delivered to the Buyer certificates representing
the Shares, duly endorsed for transfer on the Company’s books;

(g)The Shareholders, the Company and Henry R. Johnston shall have executed and
delivered the respective agreements related to the Isabella-Pearl Royalty, the
ARO-NV-Walker Royalty and the TXAU-Walker Royalty each in a form acceptable to
Buyer, the assignments of the Leases and obtained required consents thereto;

(h)The results of the Buyer’s due diligence investigation of the Property, the
Company and the Shareholders as it relates to the Shares shall be satisfactory
in all respects to the Buyer; and

(i)From the Effective Date to the Closing Date, there shall not have been any
material adverse change in (i) the business, operations, assets, liabilities,
earnings, condition (financial or otherwise) or prospects of the Company; (ii)
with respect to the Shareholders and the Shares, and no material adverse change
shall have occurred (or be threatened) in any domestic or foreign laws affecting
the Company or in any third party contractual or other business relationships of
the Company or (iii) the Property.

4.2The Company and Shareholders’ obligations  under this Agreement are subject
to the satisfaction of each of the following conditions, on or at Closing, each
of which are for the sole benefit of Shareholders and may only be waived by
Shareholders:

(a)The representations of the Buyer contained in Section 2.2 of this Agreement
shall be true on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date; and





--------------------------------------------------------------------------------

 



(b)Buyer shall have duly performed and complied with all covenants and
obligations contained in this Agreement or any other Transaction Document that
are required to be performed or complied with by it on or before the Closing
Date.

(c)Payment to Shareholders of the Purchase Price in Section 3.2, the
reimbursement in Section 3.3 and the Reimbursement in Section 3.4.

Article 5
COVENANTS

5.1The Company and Shareholders covenant and agree that:

(a)from the Effective Date through the Closing Date, the Company and
Shareholders shall conduct the Company’s business in the ordinary course
consistent with the Company’s past practice and shall not engage in any
extraordinary transaction without the Buyer’s prior written consent. Without
limiting the foregoing, neither the Company nor the Shareholders shall, without
the Buyer’s prior written consent:

(i)dispose of any material assets;

(ii)increase the annual level of compensation of any person, materially increase
the annual level of compensation of any other employee or grant any unusual or
extraordinary bonuses, benefits or other forms of direct or indirect
compensation to any employee, officer, director or consultant;

(iii)issue any equity securities or options, warrants, rights or convertible
securities; pay any dividends, redeem any securities or otherwise cause assets
of the Company to be distributed to any of its shareholders;

(iv)borrow any funds; or

(v)forgive or cancel any indebtedness or waive any claims or rights of material
value including, without limitation, any indebtedness owing by any shareholder,
officer, director, employee or affiliate of the Company.

(b)Shareholders shall use their best efforts to effectuate the transfer of the
Environmental Permits to the Company with the respective regulatory agencies no
later than thirty (30) days after the Closing Date. Until such time as the
Environmental Permits have been transferred, Shareholders and the Company agree
to assist Buyer with conducting operations in such manner consistent as prior to
Closing.

(c)After Closing Date, from time to time at Buyer’s and/or the Company’s request
and without further consideration, Shareholders, at no cost to Shareholders,
shall execute and deliver to Buyer such further instruments of conveyance and
transfer permits, application and filings (documents), and shall take such
further action as Buyer and/or the Company may reasonably request in order to
carry out the purposes and intents of this Agreement, including vesting
marketable title and operational control of the Property in the Company.  All
documents and instruments shall be prepared by Buyer and/or the Company at no
cost to Shareholders.





--------------------------------------------------------------------------------

 



(d)Neither the Company nor the Shareholders will undertake any course of action
inconsistent with this Agreement or that would make any representations,
warranties or agreements made by such party in this Agreement untrue or any
conditions precedent to this Agreement unable to be satisfied at or prior to the
Closing.

(e)The Company and the Shareholders will immediately notify Buyer and/or the
Company of any claim, complaint or suit of which they may learn regardless of
whether such Knowledge arises before or after Closing, which could restrict or
adversely affect or limit the rights granted to Buyer and/or the Company
pursuant hereto.

(f)Excluding any interest acquired pursuant to Section 5.2(d) herein, it will
convey to the Company any future property interest or right to receive proceeds
of production from, any mining license, lease, grant, concession, claim, permit,
patent, or other form of mineral tenure located wholly or partly within the Area
of Interest (the “Acquired Interest”) acquired after the Closing Date, and such
Acquired Interest shall be included in and shall form part of the Property and
be subject to this Agreement as if it were originally included in the definition
of “Property” in Section 1.1 hereof and any mining claims therein shall be
considered “TXAU Adjacent Claims” for purposes of this Agreement, and shall be
subject to the TXAU Adjacent Claims Royalty.    However, this paragraph (f)
shall not apply to any Acquired Interest of Shareholders acquired by abandonment
pursuant to Section 5.2(d) and Section 5.2(e).

5.2Buyer covenants and agrees that:

(a)it shall pre-pay the existing Isabella Royalty to the unrelated third party
beginning on the Closing Date pursuant to the terms of the Lease on the Isabella
Claims  and shall pay on future production the Isabella Royalty, the
Isabella-Pearl Royalty, ARO-NV Third Party Royalty, ARO-NV-Walker Royalty and
the TXAU-Walker Royalty pursuant to the terms of each respective royalty
agreement.

(b)within three months of having received the applicable water drilling permit
from the State of Nevada Division of Water Resources and any other agency
approval required it shall commence drilling a water well on the Property or
shall pay to Shareholders US$100,000.00 for failure to commence drilling such
water well.  The foregoing notwithstanding, the presence or absence of water in
the well shall not be determinative and shall not trigger the US$100,000.00
penalty.

(c)it shall diligently pursue permitting and mine development in a commercially
reasonable manner on the Isabella Claims and Isabella-Pearl Claims and fully
cooperate with Shareholders in its fulfillment of the covenants set forth in
this Article 5, including any applications for any governmental licences,
Permits and approvals or notices required to be filed with the Bureau of Land
Management, the State of Nevada, or any other Governmental Authority.

(d)it shall maintain the ARO-NV Claims and TXAU Adjacent Claims in good
standing, including payment of all applicable fees and assessments and shall
further return and assign to Shareholders, at no cost, any of the ARO-NV Claims
or TXAU Adjacent Claims should Buyer determine to abandon such claims.





--------------------------------------------------------------------------------

 



(e)it shall expend a minimum of US$200,000.00 over a period of five years from
the Closing Date on exploration activities to be conducted on the TXAU Adjacent
Claims and ARO-NV Claims which may include but are not limited to, mapping,
geophysics, rock chip sampling, channel sampling and exploration drilling or
upon failure to complete such exploration activities in the dollar amount or
time period prescribed herein, Buyer shall return and assign to Shareholders the
TXAU Adjacent Claims and ARO-NV Claims at no cost and in good standing.

(f)it shall retain HB Engineering Group of Reno, Nevada or equally qualified
consultant to assist in the advancement of permitting the mining project on the
Isabella-Pearl Claims and Isabella Claims.

(g)it shall comply with all applicable requirements of the Securities Act, and
the Exchange Act and all other applicable federal, state, and local laws, rules
and regulations, including but not limited to its obligation to file all such
reports required by the SEC and necessary to maintain adequate current public
information in accordance with Rule 144, and shall further take any and all
reasonable and necessary steps to maintain the listing of the Stock
Consideration on any stock exchanges where such securities are listed for
trading as of the Closing Date, including but not limited to the NYSE MKT.

(h)With a view to making available to the Shareholders, which shall be referred
to as “Holders” in this paragraph (h), of the Stock Consideration the benefits
of Rule 144 of the Act and any other rule or regulation of the SEC that may at
any time permit a Holder to sell the Stock Consideration to the public without
registration, Buyer shall:

(i)furnish to any Holder so long as the Holder owns the Stock Consideration,
promptly upon request, a written statement by Buyer as to its compliance with
the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of Buyer, and
such other reports and documents so filed or furnished by Buyer as such Holder
may request in connection with the sale by Holder of the Buyer Shares without
registration.

(ii)cooperate with the Holders of the Stock Consideration to facilitate the
timely preparation and delivery of certificates representing the Stock
Consideration to be sold pursuant to Rule 144 free of any restrictive legends
and representing such number of shares of Stock Consideration and registered in
such names as the Holders of the Stock Consideration may reasonably request a
reasonable period of time prior to sales of the Stock Consideration pursuant to
Rule 144; provided, that the Buyer may satisfy its obligations hereunder without
issuing physical stock certificates through the use of The Depository Trust
Company's Direct Registration System (the "DTCDRS");

(iii)at Holder’s request upon the expiration of minimum mandatory holding period
imposed by Rule 144 (or such shorter holding period as may be imposed under
other applicable federal or state securities law), provide the





--------------------------------------------------------------------------------

 



applicable transfer agent with instructions to remove any stop order on its
books with respect to the Stock Consideration, effect the transfer of the Stock
Consideration as described hereunder, and issue printed certificates for the
Stock Consideration free of any restrictive legend and which are in a form
eligible for deposit with The Depository Trust Company; provided, that the Buyer
may satisfy its obligations hereunder without issuing physical stock
certificates through the use of the DTCDRS;

(iv)otherwise use its best efforts to take all other steps necessary or
desirable to effect the transfer of the Stock Consideration pursuant to Rule 144
and other applicable law, as contemplated hereby.

(v)All expenses incurred by the Buyer in complying with its obligations pursuant
to this Agreement, including without limitation, such costs as may be necessary
to cause the Stock Consideration to become unrestricted and freely transferable,
shall be paid by Buyer.

(i)In the event Buyer or the Company acquires an Acquired Interest after the
Closing Date, such Acquired Interest shall be included in and shall form part of
the Property and be subject to this Agreement as if it were originally included
in the definition of “Property” in Section 1.1 hereof and any mining claims
therein shall be considered “TXAU Adjacent Claims” for purposes of this
Agreement, and shall be subject the TXAU Adjacent Claims Royalty.

(j)The Buyer will not undertake any course of action inconsistent with this
Agreement or that would make any representations, warranties or agreements made
by such party in this Agreement untrue or any conditions precedent to this
Agreement unable to be satisfied at or prior to the Closing.

 

Article 6
Taxes

  

6.1The Shareholders shall be responsible for the payment of all transfer, sales
and use and documentary taxes, filing and recording fees and similar charges
that may be payable in connection with the transactions contemplated by this
Agreement.

6.2The Shareholders shall prepare, or cause to be prepared, and file, or cause
to be filed, all tax returns of the Company for all periods ending on or prior
to the Closing Date and Buyer shall be responsible for preparing and filing all
tax returns of the Company for periods beginning after the Closing Date.

 



Article 7
SURVIVAL AND INDEMNIFICATION

7.1All representations and warranties of the Company and the Shareholders
contained in this Agreement or in the Transaction Documents or in any
certificate delivered pursuant hereto or thereto shall survive the Closing for a
period of five (5) years from the Closing Date (“Survival Period”), and such
representations and warranties shall not be deemed waived or otherwise affected
by any investigation made or any knowledge acquired after Closing Date. The
covenants and agreements of the Company, the Shareholders and the Buyer
contained in this Agreement or in the Transaction Documents shall survive the
Closing.  All representation and warranties of the Buyer contained in this
Agreement or in the Transaction Documents shall survive for a period of five (5)
years from Closing.

7.2Subject to the Cap contained in Section 7.7 below and the parties’ right to
cure under Section 7.4, the Shareholders shall indemnify, defend and hold
harmless Buyer and the Company from and against all claims, damages, losses,
liabilities, costs, expenses (including, without limitation, settlement costs
and any legal, accounting or other expenses for investigating or defending any
actions or threatened actions and any damages or additional tax costs
attributable to any reductions in any tax attributes of the Company for taxable
periods after the Closing Date) (“Damages”) incurred by the Company prior to the
Closing Date or resulting from:

 

(i)any breach by the Company or the Shareholders of any representation or
warranty in this Agreement or any Transaction Document;

 

(ii)any breach of any covenant, agreement or obligation of the Company or the
Shareholders contained in this Agreement or any Transaction Document;

 

(iii)an misrepresentation contained in any statement, certificate or schedule
furnished by or on behalf of the Company or the Shareholders pursuant to this
Agreement, the Transaction Documents or in connection with the transactions
contemplated thereby;  

 

(iv)any state and local income, sales, business and occupation, franchise, or
other activity-based tax liabilities incurred by the Company on or prior to the
Closing Date, and any taxes arising out of or resulting from the payment of the
Purchase Price; or

 

(v)any claims or legal proceedings against the Company arising prior to the
Closing Date.

 

 

7.3Subject to the parties’ right to cure under Section 7.4, The Buyer shall
indemnify and hold the Shareholders harmless from any and all Damages resulting
from (i) any breach of any representation or warranty made by the Buyer in this
Agreement or in any Transaction Document and (ii) any breach by the Buyer of any
covenant, agreement or obligation of the Buyer contained in this Agreement or
any Transaction Document.

7.4Whenever any claim shall arise for indemnification under Article 7 of this
Agreement, the party seeking indemnification (the “Indemnified Party”) shall
promptly notify the party





--------------------------------------------------------------------------------

 



from whom indemnification is sought (the “Indemnifying Party”) of the existence
of the claim and, when known, the facts constituting the basis for such claim.
If an Indemnifying Party is in default in the performance of any of the other
representations, warranties, covenants of or conditions contained in this
Agreement, the Transaction Documents or any certificate delivered pursuant
thereto, the Indemnifying Party shall be given the opportunity to cure such
default within thirty (30) days after notice of such default or if any such
default is of such nature that it cannot be completely cured within such period,
then Indemnifying Party shall be given an opportunity to cure such default if
the Indemnifying Party commences such curing action within thirty (30) days
after notice of such default and shall thereafter diligently and in good faith
proceed and continue to cure such default and shall succeed in curing such
default within a reasonable period of time, not to exceed ninety (90) days.  In
the event any such claim for indemnification is made resulting from or in
connection with any claim or legal proceedings by a third party, the notice to
the Indemnifying Party shall specify, if known, the amount or an estimate of the
amount of the liability arising from such claim. The Indemnified Party shall not
settle or compromise any claim by a third party for which it is entitled to
indemnification without the prior written consent of the Indemnifying Party,
which consent shall not unreasonably be withheld, unless suit shall have been
instituted against it and the Indemnifying Party shall not have taken control of
such suit after notification as provided in Section 7.5 below. 

7.5In connection with any claim giving rise to indemnity resulting from or
arising out of any claim or legal proceeding by a person or entity who is not a
party to this Agreement, the Indemnifying Party at its sole cost and expense
may, upon written notice to the Indemnified Party, assume the defense of any
such claim or legal proceeding if it acknowledges to the Indemnified Party in
writing its obligations to indemnify the Indemnified Party with respect to all
elements of such claim and the Indemnifying Party may defend against such claim
or litigation, in a manner as it deems appropriate, including without
limitation, settling such litigation or claim. The Indemnified Party shall be
entitled to participate in (but not control) the defense of any such action,
with its counsel and at its own expense. If the Indemnifying Party does not
assume the defense of any such claim or resulting litigation within ninety (90)
days after the date that notice of such claim is received from the Indemnified
Party, (a) the Indemnified Party may defend against such claim or litigation, in
such manner as it may deem appropriate, including, but not limited to, settling
such claim or litigation, after giving notice of the same to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate, and (b) the
Indemnifying Party shall be entitled to participate in (but not control) the
defense of such action, with its counsel and at its own expense. If the
Indemnifying Party thereafter seeks to question the manner in which the
Indemnified Party defended such third party claim or the amount or nature of any
such settlement, the Indemnifying Party shall have the burden to prove by a
preponderance of the evidence that the Indemnified Party did not defend or
settle such third party claim in a reasonably prudent manner.

7.6Notwithstanding anything in this Agreement to the contrary, the Buyer with
the written agreement of the Shareholders may set off any amount to which it may
be entitled under Article 7 of the Agreement against amounts otherwise payable
under this Agreement. If the Buyer and Shareholders are unable to reach an
agreement or settlement as to the appropriate amount of a set off within ninety
(90) days of the notice provided for under Section 7.4, then the parties shall
submit such claim to binding arbitration.  Such arbitration shall be determined
and settled by arbitration in the State of Nevada by a single arbitrator in





--------------------------------------------------------------------------------

 



accordance with the Streamlined Arbitration Rules of JAMS. Any arbitrator
selected must have experience as an arbitrator and specialized knowledge of
corporate law.  The exercise of such right of setoff by the Buyer, pursuant to
this Section 7.6, will not constitute an event of default under this Agreement
and will not constitute an election of remedies or limit the Buyer in any manner
in the enforcement of any other remedies that may be available to it in
connection with this Agreement.  Notwithstanding the foregoing both parties
shall have an obligation to take reasonable steps to mitigate any Damages.

7.7 Notwithstanding anything in this Agreement to the contrary (i) Shareholder
shall not be liable to Buyer or Company for indemnification to the extent that
aggregate amount of Damages is less than Twenty Five Thousand and no/100ths
Dollars ($25,000.00); and (ii) the maximum amount of Damages under this
Agreement which Shareholders shall be liable for any Damages related to the
Shareholders’ or Company’s breach of a representation, warranty or covenant to
deliver to Buyer good title in and to the Mining Claims is the aggregate value
of the Purchase Price as determined at Closing and for all other indemnification
obligations hereunder the maximum amount of such Damages for which Shareholder
shall be liable in the aggregate shall be fifty percent (50%) of the Purchase
Price as determined at Closing (“CAP”).  The parties agree that this Cap on
Damages shall not apply to Damages awarded for actual fraud. 

 

Article 8
notice

8.1 Any notice or other writing, required or permitted to be given hereunder, or
for the purposes hereof to either party shall be sufficiently given if delivered
personally, or if sent by prepaid registered mail or if by facsimile or e-mail
if confirmation of transmission to the recipient is received:

(a)

In the case of notice to Buyer, at:

 

 

 

 

 

Gold Resource Corporation

 

 

2886Carriage Manor Point

 

 

Colorado Springs, Colorado 80906

 

 

Attention: Jason Reid, President

 

 

Fax: (303) 320-7835

 

 

E-mail: jasonreid@goldresourcecorp.com

 

 

 

 

(b)

In the case of notice to Shareholders, at:

 

 

 

 

 

TXAU Management, LLC

 

 

1840 Maryland Street

 

 

Houston, TX  77006-1720

 

 

Attn:  Henry R. Johnston, President

 

 

rusty.johnston@live.com

 

 

or at such other address or addresses as the parties to whom such writing is to
be given shall have last notified the party giving the same in the manner
provided in this Section 8.1.  Any notice delivered to the party to whom it is
addressed as heretofore provided shall be deemed







--------------------------------------------------------------------------------

 



to have been given and received on the day it is so delivered at such address,
provided that if such day is not a Business Day, then the notice shall be deemed
to have been given and received on the Business Day next following such day.

Article 9
MISCELLANEOUS

9.1This Agreement will supersede and replace any other agreement or arrangement,
whether oral or written, heretofore existing between the parties in respect of
the subject matter of this Agreement.

9.2The Schedules attached to this Agreement shall be deemed to be incorporated
in, and to form part of, this Agreement.

9.3If any provision of this Agreement is held to be invalid or unenforceable,
then such provision will be fully severable from this Agreement, and the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected thereby. In lieu of such invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be reasonably possible and valid and enforceable.

9.4No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance of such other of its
obligations hereunder will be deemed or construed to be a consent to or a waiver
of any other breach or default.

9.5The parties will promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance which may be
reasonably necessary or advisable to carry out fully the intent of this
Agreement or to record wherever appropriate the respective interests from time
to time of the parties in the Property.

9.6This Agreement and any other writing delivered pursuant hereto may be
executed in any number of counterparts with the same effect as if all parties to
this Agreement or such other writing had signed the same document and all
counterparts will be construed together and will constitute one and the same
instrument.

9.7Except as otherwise provided herein including without limitation as provided
in Sections 3.3 and 5.2(h)(v), each party to this Agreement shall be responsible
for all of its own expenses, legal and other professional fees, disbursements,
and all other costs incurred in connection with the negotiation, preparation,
execution, and delivery of this Agreement and Transaction Documents and
instruments relating hereto and the consummation of the transactions
contemplated hereby.

9.8This Agreement will be governed and construed according to the laws of the
State of Nevada applicable therein and the parties hereby attorn to the
jurisdiction of the Washoe County District Court of the State of Nevada in
respect of all matters arising hereunder.

 

[SIGNATURE PAGES FOLLOWS]

 







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

 

BUYER:

 

 

 

 

 

GOLD RESOURCE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Reid

 

 

 

Jason Reid, CEO and President

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

 

 

 

 

 

SHAREHOLDERS:

 

 

 

 

 

TXAU DEVELOPMENT, LTD.

 

 

 

 

 

By:

TXAU MANAGEMENT, LLC,

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Henry R. Johnston

 

 

 

Henry R. Johnston, President

 

 

 

 

 

 

TXAU INVESTMENTS, LTD.

 

 

 

 

 

By

TXAU MANAGEMENT, LLC,

   

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Henry R. Johnston

 

 

 

Henry R. Johnston, President

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

WALKER LANE MINERALS CORP.

 

 

 

 

 

 

By:

/s/ Henry R. Johnston

 

 

 

Henry R. Johnston, President

 

 







--------------------------------------------------------------------------------

 



SCHEDULE A

LIST OF ASSETS

MINING CLAIMS

Note:  All of the following are unpatented mining claims and “ownership” or
“possessory title” is held subject to the paramount title of the United States
of America

 

A.Isabella Claims

 

Company will receive a 50% interest in lessees’ interests in a lease of these
claims, a 50% ownership in the claims, and a 50% interest in a 6% gross receipts
production royalty.

 

 

Isabella #1

NMC 235711

Isabella #2

NMC 235712

Isabella #3

NMC 235713

Isabella #12

NMC 170214

Isabella #13

NMC 170215

Isabella #14

NMC 170216

Isabella #15

NMC 170217

Isabella #16 Fr.

NMC 170218

Isabella #17 Fr.

NMC 170219

Isabella #19 Fr.

NMC 170221

 

B.Isabella-Pearl Claims (48 claims)

These claims are being conveyed subject to a reservation of a 3% net smelter
returns royalty and royalty agreement.

 

Vulture Dog 1-15

NMC 84621-84635

Vulture Dog 16

NMC 84751

Vulture Dog 22

NMC 315752

Soda 5

NMC 636629

Soda 6-13

NMC 405057-405064

Soda 19-26

NMC 405070-405077

Soda 32-35

NMC 636630-636633

Soda 36

NMC 405087

Soda 37-38

NMC 602527-602528

Soda 46-48

NMC 636634-636636

Soda 49-52

NMC 405100-405103







--------------------------------------------------------------------------------

 



C.TXAU Adjacent Claims (258 claims)

 These claims are being conveyed with a reservation of a 1% net smelter returns
royalty  and subject to a royalty agreement.

Hard Yakka 5-6

NMC 298885-298886

New Copper Cliffs 1-5

NMC 842885-842889

Island 2

NMC 218088

 

Island 4-6

NMC 218090-218092

HY 505-506

NMC 223150-223151

HY 508

NMC 223153

 

HY 510-511

NMC 223155-223156

SOD #1

NMC 1053898

 

SOD #2

NMC 1053899

 

SOD #3

NMC 1053900

 

SOD #4

NMC 1053901

 

SOD #5

NMC 1053902

 

SOD #6

NMC 1053903

 

SOD #7

NMC 1053904

 

SOD #8

NMC 1053905

 

SOD #9

NMC 1053906

 

SOD #10

NMC 1053907

 

SOD #11

NMC 1053908

 

SOD #12

NMC 1053909

 

SOD #13

NMC 1053910

 

SOD #14

NMC 1053911

 

SOD #15

NMC 1053912

 

SOD #16

NMC 1053913

 

SOD #17

NMC 1053914

 

SOD #18

NMC 1053915

 

SOD #19

NMC 1053916

 

 

 

 

GL 344


520617 

 

GL 355


520628 

 

GL 370


520641 

 

GL 378


520649 

 

GL 379


520650 

 

GL 380


520651 

 

GL 381


520652 

 

GL 385


520655 

 

GL 386


520656 

 

GL 387


520657 

 

GL 390


520660 

 

GL 392


520662 

 

GL 393


520663 

 

GL 394


520664 

 

GL 395


520665 

 

GL 396


559377 

 

HY 61


223041 

 

HY 209


151221 

 







--------------------------------------------------------------------------------

 



HY 210


151222 

 

HY 211


151223 

 

HY 212


151224 

 

HY 213


151225 

 

HY 214


223143 

 

HY 215


223144 

 

HY 216


223145 

 

HY 306


319125 

 

HY 307


319126 

 

HY 308


319127 

 

HY 309


319128 

 

HY 310


319129 

 

HY 311


319130 

 

HY 600


319131 

 

HY 603


319134 

 

HY 609


319140 

 

HY 609 FR


319141 

 

HY 612


319144 

 

HY 617


319149 

 

HY 618


319150 

 

HY 619


319151 

 

HY 622


319154 

 

HY 625


319157 

 

HY 626


319158 

 

HY 627


319159 

 

HY 628


319160 

 

HY 629


319161 

 

HY 630


319162 

 

HY 631


319163 

 

HY 632


673880 

 

HY 633


319165 

 

HY 634


319166 

 

HY 635


319167 

 

HY 636


319168 

 

HY 639


319171 

 

HY 640


319172 

 

HY 641


319173 

 

HY 642


319174 

 

HY 748


470082 

 

HY 749


470083 

 

RLE 3


133570 

 

RLE 4


133571 

 

RLE 5


133572 

 

RLE 6


133573 

 

RLE 7


329930 

 

 

 

 

Brown Derby 2


255811 

 

Brown Derby 3


255812 

 







--------------------------------------------------------------------------------

 



GL 4


470986 

 

GL 5


470987 

 

GL 14


470988 

 

GL 15


470989 

 

GL 103


476566 

 

GL 104


476567 

 

GL 105


476568 

 

GL 106


476569 

 

GL 107


476570 

 

GL 108


476571 

 

GL 109


476572 

 

GL 110


476573 

 

GL 111


476574 

 

GL 112


476575 

 

GL 113


476576 

 

GL 114


476577 

 

GL 115


476578 

 

GL 116


476579 

 

GL 119


472828 

 

GL 120


472829 

 

GL 121


472830 

 

GL 122


472831 

 

GL 124


472833 

 

GL 126


472835 

 

GL 127


472836 

 

GL 128


472837 

 

GL 129


472838 

 

GL 130


472839 

 

GL 131


472840 

 

GL 132


472841 

 

GL 133


472842 

 

GL 134


472843 

 

GL 135


472844 

 

GL 136


472845 

 

GL 137


472846 

 

GL 138


472847 

 

GL 139


472848 

 

GL 140


472849 

 

GL 141


476580 

 

GL 142


476581 

 

GL 397


559378 

 

GL 398


559379 

 

GL 399


559380 

 

GL 400


559381 

 

GL 401


559382 

 

GL 402


559383 

 

GL 403


559384 

 

HY 66


223046 

 







--------------------------------------------------------------------------------

 



HY 67


223047 

 

HY 68


223048 

 

HY 69


223049 

 

HY 70


223050 

 

HY 71


223051 

 

HY 76


223056 

 

HY 651


366936 

 

HY 652


366937 

 

HY 653


366938 

 

HY 654


366939 

 

HY 655


366940 

 

HY 656


366941 

 

HY 657


366942 

 

HY 658


366943 

 

HY 659


366944 

 

HY 660


366945 

 

HY 661


366946 

 

HY 662


366947 

 

HY 739


470073 

 

HY 740


470074 

 

HY 741


470075 

 

HY 742


470076 

 

HY 743


470077 

 

HY 744


470078 

 

HY 745


470079 

 

HY 746


470080 

 

HY 747


470081 

 

 

 

 

 

GL 203

NMC 505509

GL 204

NMC 505510

GL 205

NMC 505511

GL 206

NMC 505512

GL 219

NMC 505516

GL 220

NMC 505517

GL 221

NMC 505518

GL 222

NMC 505519

GL 223

NMC 505520

GL 224

NMC 505521

GL 226

NMC505523

GL 227

NMC 505524

GL 228

NMC 505525

GL 229

NMC 505526

GL 230

NMC 505527

HY 109

NMC 223089

HY 110

NMC 223090

HY 115

NMC 223095

HY 116

NMC 223096



--------------------------------------------------------------------------------

 



HY 122

NMC 223102

HY 123

NMC 223103

HY 124

NMC 223104

HY 125

NMC 223105

HY 126

NMC 223106

HY 127

NMC 223107

HY 128

NMC 223108

HY 129

NMC 223109

HY 132

NMC 223112

HY 134

NMC 223114

HY 135

NMC 223115

HY 136

NMC 223116

HY 137

NMC 223117

HY 138

NMC 223118

HY 139

NMC 223119

HY 142

NMC 223122

HY 143

NMC 223123

HY 144

NMC 223124

HY 145

NMC 223125

HY 146

NMC 223126

HY 147

NMC 223127

HY 148

NMC 223128

HY 149

NMC 223129

HY 150

NMC 223130

HY 151

NMC 223131

HY 152

NMC 223132

HY 153

NMC 223133

HY 154

NMC 223134

HY 679

NMC 381694

HY 680

NMC 381695

HY 689

NMC 381704

 

 

 

 

Ben 13

NMC 419916

Ben 14

NMC 419917

Ben 8

NMC 419911

Civit Cat 1

NMC 117958

Civit Cat 2

NMC 117959

Civit Cat 3

NMC 117960

Civit Cat 4

NMC 117961

Civit Cat 5

NMC 117962

Civit Cat 6

NMC 340103

Civit Cat 7

NMC 340104

Civit Cat 8

NMC 340105

Hard Yakka 1

NMC 298881

Hard Yakka 3

NMC 298883



--------------------------------------------------------------------------------

 



HY 203

NMC 151215

HY 204

NMC 151216

HY 205

NMC 151217

HY 206

NMC 151218

HY 207

NMC 151219

HY 208

NMC 151220

HY 300

NMC 319119

HY 301

NMC 319120

HY 302

NMC 319121

HY 303

NMC 319122

HY 304

NMC 319123

HY 305

NMC 319124

HY 502

NMC 223147

HY 615

NMC 319147

HY 616

NMC 319148

Island 10

NMC 218096

Island 11

NMC 218097

Island 12

NMC 218098

Yo Ho

NMC 602526

New 644

NMC 814799

 

D.ARO-NV Claims

These  Claims are being conveyed subject to an existing  2% net smelter returns
royalty in favor of Hecla Mining Company and subject to an additional
reservation of a  1% net smelter returns royalty and royalty agreement.

Nevada Crown No. 1-2

NMC 56909-56910

 

Nevada Crown No. 5-7

NMC 56911-56913

 

Nevada Crown 10-11

NMC 56914-56915

 

Nevada Crown 13

NMC 56917

 

Nevada Juneau No. 12-15

NMC 56919-56922

 

ARO No. 1-4

NMC 392308-392311

 

ARO No.  6-14

NMC 392313-392321

 

 

 

Leases

1)Isabella Claims – TXAU Investments

Lease, dated April 1, 1992, recorded by memorandum dated June 15, 1992, in Book
146 OR, page 978 (Mineral County, NV), executed by Sarah D. Narkus, Natasha
Matkin-Hayes,







--------------------------------------------------------------------------------

 



William M. Longhurst, John Longhurst, Caroline Merrick, Marguarite Cole, and
Combined Metals Reduction Company (“CRMC”).  TXAU Investments Ltd., succeeded to
CMRC’s interest in the lease pursuant to a Trustee’s Deed, dated August 13,
1999, recorded May 14, 2004, Doc # 131124, executed by First American Title
Insurance Company in Favor of TXAU.   Company will receive a 50% undivided
interest inLessor’s interest in the Lease including a 50% interest in a 6% gross
receipts royalty, and a 50% ownership of the subject property.  Company will
receive an assignment of the Lessee’s interest in the Lease.  The assignment of
the Lessee’s interest in the lease will transfer the benefit of advance royalty
payments that have been paid Lessors through August 2016, in the amount of
$459,800.00. Affects Isabella 1, 2, 3, 12-15, and Isabella Fractions 16, 17,
19.  

2)Lessor’s interest in a Lease dated May 28, 2015, by and between TXAU
Investments, Ltd. and SMM Mining Inc., for non-metallic minerals.  Affects HY
61, 626, 617, 747, 748, 749 and GL 396.

 

WATER RIGHTS

Permits to Appropriate Water issued by the Nevada Division of Water Resources,
numbers 79096, 82498, 83484, 83485

 

ENVIRONMENTAL PERMITS

Water Pollution Control Permit

Stormwater Pollution Prevention Permit

 

 

 

Other Assets

(1)  $ 34,000.00 cash held by the Nevada Reclamation Performance Bond Pool for
permits NVN-69148 and NVN-60313.  These bonds on the property were contributed
by Combined Metal Reduction Co (CMR).

(2)  $ 3,985.00 cash held by the Nevada Reclamation Performance Bond Pool for
permit NVN-81762.

(3)  Drill core from 2007 drill program stored at the TXAU office/warehouse,
5325 Louie Lane, Reno, Nevada. 

(4)  Intellectual property: Reports, computer generated pit designs and floating
cones, metallurgical testing, past and present, core logs, photos of core,
surveying and GIS plots, etc. stored or catalogued at McClelland Labs, Reno,
Mine Development Associates, Reno, and/or the TXAU office/warehouse at Louie
Lane.

(5)   Draft Environmental Assessment in Preparation as required by the US Bureau
of Land Management, identified as NVN 86663 for the Isabella Pearl Project,
Isabella/Pearl LLC as operator

(6)  Draft Plan of Operations being prepared for the Isabella Pearl Project,
Isabella/Pearl LLC as operator

(7) All other reports, studies, samples, contractual rights related to the
development of the Isabella Pearl project and Exploration Mining Claims.

 









--------------------------------------------------------------------------------

 



SCHEDULE B

 





--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 1

 

 

 

 

March  14, 2008

 

 

Kelvin J. Buchanan, President

HB Engineering  Group

P.O. Box 2391 Reno, Nevada

 

Dear Mr. Buchanan:

 

Pursuant to your request, we have examined certain evidence of title to certain
unpatented mining claims located in Mineral County, Nevada (the "Subject
Claims") and submit this report based on the results of that examination.

 

A.SUBJECT CLAIMS AND  SUBJECT  LAND

 

1.

 

Subject Claims

 

 

 

 

 

Claim Name

 

NMC Numbers

 

 

 

Isabella #1

 

235711

Isabella #2

 

235712

Isabella #3

 

235713

Isabella #12 to  #15

 

170214 to l 70217

Isabella #16 Frac.

 

170218

Isabella # 17 Frac.

 

170219

Isabella #19 Frac.

 

170221

 

 

 

 

(the "Isabella Claims").

 

 

 

 

Vulture  Dog #1 to #1584621 to 84635

Vulture  Dog #1684751

Vulture  Dog #22315752

 

(the "Vulture Dog Claims").

 

Soda #5

636629

Soda #6 to # 13

405057-405064

Soda #19 to #26

405070-405076

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 2

 

 

Soda #32 to #35

Soda #36

 

See Para. D 405087

Soda #37 to #38

 

602527-602528

Soda #46 to #48

 

636634-636636

Soda #49 to #52

 

405100-405103

 

(the "Soda Claims").

 

 

2.
Subject  Land.  The  Subject  Claims  are  located  substantially  within  the
following described  land ("Subject  Land"):

 

Township 9 North, Range 34 East, M.D.M. Sections 27, 34 and  35

Township 8 North, Range 34 East, M.D.M. Section 3

B.MATERIALS  EXAMINED

 

This report is based solely upon an examination of the following materials (the
"Materials   Examined":

 

9.9Report of Jerry Carr, dated October 6, 2007, entitled "Preliminary review of
selected unpatented mining claims, section 26, 27, 34 and  35, T9N,
R34E  and  section  3, T8N, R34E, Mineral County, Nevada" Accompanying the Carr
Report are  Mr.  Carr's abstracts, which summarize the records reviewed. There
are four abstracts -  one labeled Annual Assessment, containing 5 pages
(the  "Assessment  Abstract");  one  labeled Certificates of Location,
containing 3 pages  (the  "Certificate  Abstract");  one  labeled Abstract of
Title, containing 14 pages (the "Title Abstract"); and one referred to as the
"Recorded Document Summary Sheets, containing 4 pages.
Collectively  the  Mr.  Carr's Report  and the various  attachments  are
referred  to as the "Carr Report."

 

2.Photocopy of Lease of Mining Property  affecting the Isabella  Claims,
dated  as of April 1, 1992, naming Sarah D. Narkus, Natasha Matkin-Hayes,
William Longhurst,  John Longhurst, Marguerite Cole and Caroline Merrick as
lessors and Combined Metals Reduction  Company  as lessee, executed, however,
by  only Natasha  Matkin-Hayes  as lessee.

 

3.Photocopy of a Deed of Trust, affecting the Subject Claims, dated June 28,
1996, effective as of April 12, 1996, recorded on July 31, 1996, in Book 166 OR,
page 177, Doc.# 113614, executed by Combined Metals Reduction Company in favor
of Chicago Title Insurance Company as Trustee and BBU Mezzanine  Fund II as the 
 beneficiary.

 

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 3

 

4.Photocopy of a Deed of Trust, affecting the Subject Claims, dated June 28,
1996, effective as of April 12, 1996, recorded on  December,  26,  1996,
in  Book  168 OR,  page 520, Doc.# 115137, executed by Combined Metals Reduction
Company in favor of Chicago Title Insurance Company as Trustee and
BBU  Mezzanine  Fund  II  as  the beneficiary.

 

5.Photocopy of a Full Reconveyance, dated  October  28,  1996,  recorded October
30, 1996, in Book 167, page 426,  Doc.#  114277,  executed  by  BBU  Mezzanine
Fund II.

 

6.Photocopy of a Assignment of Deed of Trust, dated August 13, 1999, recorded
May 14, 2004, Doc.# 131033, from BBU Mezzanine Fund II to Tesoro Gold Company.

 

7.Photocopy of a Assignment of Deed of Trust, dated and recorded May 14,  2004,
Doc.#  131034, from Tesoro  Gold Company  to Juneau  Exploration.

 

C.OWNERSHIP

 

Based solely upon our review of the Carr Report and subject to the defects,
requirements, comments and qualifications set out below, as of September 14,
2007, at 8:30 a.m., we find title to the  Subject Claims to be as   follows:

 

1.Surface  Ownership:United  States of America100.00%

 

2.Mineral  Ownership:United  States of America100.00%

 

3.Possessory Title to the Isabella Claims:

 

Henry R. Johnston50.00%

Sarah D. Narkaus 25.00%

Natasha Matkin-Hayes 12.50%

John Longhurst12.50%

4.Leasehold  Interest  in  the  Isabella Claims:

TXAU  Investments, Ltd.100.00%

5.Possessory Title to the Remainder of the Subject Claims:  

TXAU Investments, Ltd.100.00%

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 4

 

D.DEFECTS, IRREGULARITIES AND REQUIREMENTS.

 

1.Carr Report. Within the limitations imposed on the Carr Report, the report
appears to reflect a thorough and competent examination of the appropriate
records that reflect on the title to the Subject Claims.

 

We note that the Assessment Abstract contains notes regarding the transfers in
the chain of title to the Subject Claims. As a result, the Assessment Abstract
is difficult to read and decipher. For purposes of this report, we have relied
on the written report as accurately reflecting what is reflected in the
Assessment Abstract. We referred to the abstract only to clarify questions
arising from our review of the Carr Report.

 

Requirement.  None.  Advisory Only.

 

2.BBU Deeds of Trust. Combined Metals Reduction Company ("CMRC") executed a Deed
of Trust affecting the Subject Claims, dated June 28, 1996, effective as of
April 12, 1996, recorded on July 31, 1996, in Book 166 OR, page 177, Doc.#
113614, in which Chicago Title Insurance Company was listed as the trustee and
BBU  Mezzanine Fund II ("BBU") was listed as the beneficiary (the "First BBU
Deed of Trust").

 

Reciting that it was the trustee under the June 28, 1996, Deed of Trust, BBU
executed a Full Reconveyance of the Deed of Trust, dated October 28, 1996,
recorded October 30, 1996, in Book 167 OR, page 426, releasing the First BBU
Deed of Trust. The Materials Examined contain no substitution of trustee,
appointing BBU as the trustee under the First BBU Deed of Trust. Under the terms
of the deed of trust, BBU had authority to appoint a new trustee at any time,
and it could choose to appoint itself  as the trustee.  BBU's execution of the
Reconveyance suggests that this occurred, but this cannot be confirmed from the
Materials Examined.

 

CMRC executed another Deed of Trust affecting the Subject Claims, and naming
First American Title Insurance Company as trustee and Repadre International
Corporation ("Repadre") as beneficiary, dated effective October 14, 1996,
recorded October 30, 1996 in Book 167 OR, page 430, Doc.# 114281 (the "Repadre
Deed of Trust").

 

An additional Deed of Trust, affecting the Subject Claims, was executed by CMRC
in favor of Chicago Title Insurance Company as trustee, and BBU as
beneficiary,  dated June 28, 1996, effective as of April 12, 1996, recorded on
December, 26, 1996, in Book 168 OR, page 520, Doc.# 115137 (the "Second BBU Deed
of Trust").

 

Although the First and Second BBU Deeds of Trust were executed on the same day,
have the same effective date, are signed by the same individuals, notarized by
the same notary, appear to secure the same debt, affect the same property, and
have the same electronic trailer, they are not identical documents.  Slight
differences in the signatures  and

 

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 5

 

the notary's handwriting and signature suggest that the two documents were
separately signed In addition, the Second BBU Deed of Trust contains a new
Article VI entitled "Recognition of Repadre Royalty. This Article states that
the Second BBU Deed of Trust is subordinate to an option held by Repadre to
acquire a net smelter return royalty that is reflected in a Memorandum of Option
Agreement between CMRC and Repadre, dated October 29, 1996, recorded on October
30, 1996, file No. 114295, in Book 167, page 461 (the "Repadre Option") and that
the Deed of Trust is subordinate to Repadre's prior rights under the Repadre
Deed of Trust.

 

It appears that the Second BBU Deed of Trust is an altered version of the First
BBU Deed of Trust, and that the alteration occurred several months after the
execution  of the First BBU Deed of Trust. Supposedly, both of the BBU Deeds of
Trust were executed and acknowledged on June 28, 1996, but the Second BBU Deed
of Trust refers to recording information relating to the Repadre Option and the
Repadre Deed of Trust, which information was not known in June of 1996, and
could not be known until the  Memorandum of Option Agreement and the Deed of
Trust were recorded in October of 1996.

 

By Assignment of Deed of Trust, dated August 13, 1999, recorded May 14, 2004,
Doc.# 131033, BBU assigned  the  Second  BBU  Deed  of  Trust  to  Tesoro  Gold
Company ("Tesoro"). By Assignment of Deed of Trust, dated and recorded May 14,
2004, Doc.# 131034, Tesoro assigned the Second Deed of Trust to
Juneau  Exploration ("Juneau"). The BBU assignment to Tesoro and the Tesoro
assignment to Juneau contain recitations similar to those in the Second BBU Deed
of Trust. Each assignment states that the Second BBU Deed of Trust is
subordinate to the Repadre Option and the Repadre Deed of Trust.

 

The Subject Claims were subsequently sold pursuant to the terms of the Repadre
Deed of Trust, and the trustee under that instrument executed a Trustee's Deed,
dated and recorded on May 20, 2004, Doc.# 131124, transferring the Subject
Claims to TXAU Investments, Ltd. ("TXAU"), as the successor to Repadre. Assuming
the trustee's sale of  the claims was regular and conformed with the Repadre
Deed of Trust and Nevada statutes, the sale served to extinguish all junior
interests in the Subject Claims. Thus, although the purpose of the Second BBU
Deed of Trust is unclear; because that instrument was junior to the Repadre Deed
of Trust, in our view whatever rights were created under the Deed of Trust and
the subsequent assignments to Tesoro and Juneau were extinguished when the
Subject Claims were sold pursuant to the terms of the Repadre Deed of Trust,
again assuming that the sale was properly conducted.

 

Requirement: You should confirm that BBU executed a substitution of trustee
appointing itself as trustee under the First BBU Deed of Trust and record
evidence to that effect in Mineral  County.   If this
fact  cannot  be  confirmed,  further  analysis  should be

 

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 6

 

undertaken to determine the effect of a beneficiary executing a reconveyance,
without formally substituting itself as trustee. While such a reconveyance might
not be technically correct, it would seem that in light of estoppel and similar
doctrines, the beneficiary would have difficulty challenging the effectiveness
of the reconveyance. The Second BBU Deed of Trust raises some concerns because
it appears to be a doctored document and because it is unclear what its purpose
was. Given the unusual nature of the document, you may wish to consider
examining the procedures used in the trustee's sale under the Repadre Deed of
Trust to assure yourself that the sale was conducted properly and served to
extinguish all junior liens.

 

3.Potential Interests of  Repadre.  CMRC and  Repadre  executed  a Memorandum of
Offer and Subscription Agreement affecting the Subject Claims, effective
September 30, 1996, recorded January 26, 1999, Book 178 OR, page  725.  The Carr
Report does not summarize the terms  of the  Agreement.  Accordingly, we  are
unable  to comment  on what impact it might have on title to the  Subject
Claims.  Repadre subsequently executed an Assignment to TXAU, dated March 30,
2004, recorded on April 9, 2004, Doc.# 130697, assigning Repadre's interest in
the Repadre  Deed  of  Trust.  Because  the  Agreement  is  senior to the
Repadre Deed of Trust, the trustee's sale under the trust deed would not act to
extinguish any rights  Repadre  acquired  in
the  Subject  Claims  under  the  prior  Agreement. In addition, the Repadre
Assignment to TXAU refers to  an  unrecorded  agreement  dated March 8, 2004
among Repadre, TXAU and Henry R. Johnston. We assume that TXAU has satisfied
itself that Repadre has no  remaining  interest  in the  Subject  Claims and
that there  are no outstanding rights that might have arisen under either the
September 30, 1996  Agreement  or the March  8, 2004 Agreement.

 

Requirement:  None.   Advisory Only.

 

4.Possibility of a Senior Lien. The
Title  Abstract  includes  a  summary of a Deed of Trust affecting the Subject
Claims, executed by CMRC in favor of First American  Title Insurance Company, as
trustee, and James M. Alexander,  as beneficiary,  dated  March 28, 1994,
recorded April 1, 1994, in Book 155 OR, page 610 (the  "Alexander  Deed  of
Trust"). The Title Abstract does not describe
a  reconveyance  of  the  Deed  of  Trust;  however, because the Carr Report
does not discuss the lien, we have assumed that a reconveyance was recorded. If
the  Subject  Claims  were  not  reconveyed  under  the Alexander Deed of Trust,
the lien created pursuant to that  instrument  would  have  been  senior to the
Repadre Deed of Trust and would  have  survived  the  trustee's  sale under  the
later trust deed.

 

Requirement: You should confirm  that a reconveyance  of the  Subject Claims
under the Alexander  Deed  of Trust was executed and recorded  in
Mineral  County.

 

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 7

 

5.Isabella Claims: Execution of the TXAU Lease. A Memorandum of Lease,
dated  April  1, 1992, was recorded  June  15, 1992, in Book  146 OR, page  978,
listing   Sarah

D. Narkus, Natasha Matkin-Hayes, William
M.  Longhurst,  John  Longhurst,  Caroline Merrick, Marguerite Cole as lessors,
and CMRC  as lessee,  and  gave notice  of the  lease  of the Isabella  Claims
to  CMRC.  TXAU  succeeded  to CMRC's  interest  in the  lease pursuant to a
Trustee's Deed, dated August 13, 1999,
recorded  May  14,  2004,  Doc.#  131124,  executed  by  First American  Title
Insurance  Company  in favor of TXAU.

 

The copy of the Lease of Mining Property, dated  April  1,  1992,  (the  "TXAU
Lease") we have reviewed lists the above named individuals  as lessors, but  is
only executed  by Natasha Matkin-Hayes. The Materials Examined  do not
reflect  that  Ms. Matkin-Hayes had  a power  of attorney to execute the lease
in behalf  of the other listed  lessor.

 

Requirement: You should confirm that Ms. Matkin-Hayes had authority to
execute  the TXAU Lease on behalf of the other lessor and record evidence to
that effect in Mineral County.

 

6          
Isabella   Claims:     Notable   Provisions   of   the   TXAU   Lease   -  Term
and Purchase Option. The TXAU  Lease  provides  for  a
production  royalty  of  6% of the gross receipts received by the lessee
from  the  sale  of  minerals  from  the  Isabella  Claims. The
lease  provides  for  a
monthly  advance  minimum  royalty  payment  of  $1600,  which may  be offset
against production  royalties  otherwise due under the lease.  The lessee
may   not assign the lease without the consent of the   lessors.

 

The lease was issued with a perpetual term. For purposes of this Report we have
not researched the enforceability of a perpetual lease; however, we note that a
perpetual term raises concerns regarding whether the lease is unenforceable as
an unreasonable restraint on alienation or under similar doctrines.

 

Finally, the lease provides that the lessee has the option to purchase  the
property  at  any time during the term of the lease; however, no
option  price  was  inserted  in  the  preprinted form. It is unclear whether
the option is enforceable both because it does not establish a purchase price
and because a perpetual option may be unenforceable under perpetuities,
unreasonable  restraint  on alienation  or other  similar doctrines

 

Requirement: Additional analysis of the validity of
the  lease  term  and  purchase option  should be undertaken  or the lease
should be amended to address these    issues.

 

7.          Isabella  Claims  # 1
to  #3:   Duplicate  Claims.   There  appear  to be two  sets of claims
filed  for  the  Isabella  # 1 to  #3  claims.  Joe  C.
Morris  staked  the  Isabella  # 1 to #3 claims  on  January  30,  1982.  S.D.  
 Narkaus,  Suzanne  Matkin  and  William  M. Longhurst staked the Isabella # 1
to  #3  claims  on February  13,  1982.  BLM  assigned  the same  serial
numbers  to the two  sets of claims and placed  both  sets of claims in the
same  case file.





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 8

 

By Quitclaim Deed, dated April 12, 1983, recorded on May 5, 1983, in Book 90 OR,
page 188, Joe C. Morris and Emma Morris and the Hardrock Mining Company
transferred undivided interests in the Isabella and the Isabella #2-3 claims to
a number of individuals, including Suzanne Matkin and Sarah D. Narkaus (as to a
1/2th interest) and William M. Longhurst (as to a 1/8th interest). Other,
grantees under the Quitclaim Deed,
included Marguerite Longhurst (1/8th interest), John Longhurst (1/8th interest), and William
M. Longhurst, trustee  for Caroline  Longhurst  (1/8th interest).

 

In light of the quitclaim by Joe Morris, the question
arises as to which of the two
sets of claims is the senior and valid claim. If it is set located by Joe Morris, the ownership
of the Isabella # 1 to #3 is as set forth in the ownership table above. If
the claims located by S. D. Narkaus, Suzanne Matkin and William M. Longhurst are
the valid claims, those individuals would have owned undivided 1/3rd 
interests  in the claims.  Under this scenario, the current  ownership  of the
three  claims would  be as follows:

Henry R. Johnston25.00%

Sarah D. Narkaus33.33%

Natasha Matkin-Hayes20.84%

William  M. Longhurst20.84%

As discussed elsewhere in this report, Natasha Matkin-Hayes' interest in the
Isabella claims arises out of the following events. Suzanne Matkin died
and  her  interest  in  the  Isabella Claims apparently passed to  Sarah D.
Narkaus,  who executed  a Quitclaim Deed of  the Isabella Claims, dated May 18,
1987, recorded August 27, 1987, in Book  116 OR, page 370,
quitclaiming  her  interest  in the claims to herself  and Natasha
 Matkin-Hayes.

 

TXAU's interest in the lease is not affected by the question of the relative
interests held by these individuals in the Isabella #1 to #3 claims, because
each of the potential interest holders joined in the TXAU Lease, "as their
interest may appear." The defect does, however, affect how advance minimum
royalties and production royalties are paid under the lease.

 

Requirement: Before distributing further
advance  minimum  royalties  under  the  TXAU Lease and any production royalties
from these claims, corrective deeds should be
executed  clarifying  the  respective  interests  of  each  of
the  above  individuals  in the Isabella #1 to #3 claims

 

8     Isabella Claims:  Name  Changes.  Several individuals in the chain of
title to  the Isabella Claims appear to have changed their surnames or used
different versions
of their  first  names  in  executing  documents,  but  there  is  no  evidence
in the Materials

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 9

 

Examined establishing that the person receiving title under one name is the same
person granting title under another name. These name variances include:

 

·



By Quitclaim Deed, dated April 12, 1983, recorded on May 5, 1983, in Book 90 OR,
page 188, Joe C. Morris and Emma Morris and the Hardrock Mining Company
transferred undivided interests in the Isabella Claims to a number of
individuals. The grantees under the Quitclaim Deed included Marguerite Longhurst
( 1/8th interest) and William M. Longhurst, trustee for Caroline Longhurst
(1/8th interest). Subsequently, Marguerite Cole and Caroline Merrick joined in
executing the TXAU Lease in favor  of CMRC, dated  April 1, 1992, a memorandum
of which was recorded June 15, 1992, Book 146 OR, page 978. We note that several
documents in the chain of title to the Isabella claims were executed by
Marguerite Longhurst Cole.

 

·



S.D. Narkaus, Suzanne Matkin and William M. Longhurst staked the Isabella #1 to
#3 claims on February 13, 1982. In subsequent transfers in the chain of title,
Sarah D. Narkaus accepted title and transferred title to the claims. In
addition, Sarah D. Narkus and William Longhurst executed the TXAU Lease
described above.

 

Requirement: You should confirm that Marguerite Longhurst is the same person as
Marguerite Cole, that Caroline Longhurst is the same individual as Caroline
Merrick,   that

S.D. Narkaus  is the same person as Sarah D. Narkaus  and Sarah D. Narkus,
that  William

M. Longhurst is the same individual as William Longhurst. In each instance,
evidence that these individuals are the same person should be recorded.

 

9.Isabella Claims: Missing Trust Conveyance. By Quitclaim Deed, dated April 12,
1983, recorded on May 5, 1983, in Book 90 OR, page 188, Joe C. Morris and Emma
Morris and the Hardrock Mining Company transferred undivided interests in the
Isabella Claims to a number of individuals. One of the grantees under the
Quitclaim Deed was "William M. Longhurst, trustee for Caroline Longhurst" (as to
a I/8th interest). The Materials Examined contain no evidence that Mr. Longhurst
conveyed this interest held in trust to Ms. Longhurst. Nevertheless, Ms.
Longhurst subsequently executed several documents in the chain of title to the
Isabella Claims in her own name. The last document in the chain that she
executed was the TXAU Lease, in favor of CMRC, dated April 1, 1992, a memorandum
of which was recorded June 15, 1992, Book 146 OR, page 978. In
executing the lease and the memorandum, Ms. Longhurst used the name Caroline Merrick.

 

Requirement: You should determine whether William M. Longhurst ever transferred
this interest out of the trust to Caroline Longhurst, or obtain such a transfer,
and record the transfer in Mineral County.

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 10

 

10.Isabella   Claims:    Interest   of  the  Heirs  of  Suzanne  Matkin.    By  Quitclaim
Deed, dated April  12,  1983, recorded  on  May  5,  1983,
in  Book  90  OR,  page 188,  Joe  C.
Morris   and   Emma   Morris   and   the   Hardrock   Mining   Company
transferred   undivided
interests  in  the  Isabella  Claims  to  a  number  of  individuals, including
Suzanne Matkin and Sarah D. Narkaus as to an undivided 1/2 interest.  Nevada
statutes specify  that  a transfer  to two  or more  individuals  creates  a
tenancy  in common, unless  a different  intent  is expressed
in  the  document  of  transfer.    Nev.  Rev.  St.  §
111.060.  Accordingly,  it  appears  that  Ms. Matkin and Ms. Narkaus  held
their interests in  the Isabella Claims as tenants  in  common.

 

By Affidavit of Death and Termination
of Joint Tenancy, dated and recorded August 27, 1987, in Book 116 OR, page 366,
Sarah D. Narkaus declared that Suzanne Matkin was deceased and that the joint
tenancy the two of them held in the Isabella Claims had been terminated by the
death. Joint tenancy is a type of co-ownership in which the interest of a joint
tenant passes to the other joint tenant immediately upon death. Nevada  statutes
provide that when property is held in joint tenancy, the recording of an
affidavit of death indicating the death of one of the joint tenants raises a
presumption that all interest of the deceased in the jointly held property has
transferred to the surviving joint tenant. Nev. Rev. St. § 111.365. Nothing in
the Materials Examined suggests that Ms. Narkaus and Ms. Matkin held their
interest in the Isabella Claims as joint tenants. Accordingly, the Affidavit of
Death does not establish that Ms. Narkaus succeeded to Ms. Matkin's interest in
the claims.

 

Requirement: You should determine whether Ms. Matkin's estate was probated and
whether Ms. Narkaus obtained a personal representative's deed as to this
interest. If so, the deed should be recorded in Mineral County. If the estate
was not probated, a determination of heirship order should be obtained from an
appropriate court reflecting that Ms. Narkaus was Ms. Matkin's sole heir, and
the order should be recorded in Mineral County.

 

11.Isabella  Claims:  Interest  of  Natasha  Matkin-Hayes   and  Henry  R.  Johnston.
Subject to other defects noted elsewhere, Natasha Matkin-Hayes owned a 1/4th
undivided interest in the Isabella
Claims,  subject  to  the  TXAU  Lease.  By  Quitclaim  Deed, dated August 16,
2006, and recorded on August 25, 2006, Doc.# 139593, Ms. Matkin-Hayes
transferred an undivided 1/8th interest in the Isabella Claims to Henry R.
Johnston.  By
Assignment   of  Lease,  also  dated  August   16,  2006  and  recorded   on  August
25, 2006, Doc.# 139594, Ms. Matkin-Hayes  assigned  her  interest  in  the  TXAU
Lease  to  Henry  R. Johnston.

 

The result of these transfers was to transfer a 1/8th ownership interest in the
Isabella Claims and a 1/4th lessor's interest in the TXAU Lease to Mr. Johnston,
with Ms. Matkin­  Hayes retaining a 1/8th  ownership  interest  in the
Isabella  Claims.  Although it appears that the parties likely intended to
transfer  all of Ms. Matkin-Hayes  interest in the Isabella Claims  to Mr.
Johnston, this was not  accomplished  in these transfers.

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 11

 

Requirement:   None.   Advisory only.

 

12.Isabella Claims: Spousal Joinder Issues.  Nevada  is  a community  property
state. A number of conveyances and other transfers affecting the Isabella
Claims  were  executed by individuals, whose marital status is not noted in the
Carr Report. If those individuals were married at the time of
the  conveyances  and  if their  interest  in the  claims was held as community
property, the transfers  were  void  or voidable  under  Nevada  law.  The only
instrument posing this issue affecting TXAU's leasehold interest
in  the  Isabella Claims is the TXAU Lease itself, under which Sarah D. Narkus,
Natasha Matkin-Hayes, William Longhurst, John Longhurst, Caroline
Merrick,  Marguerite  Cole purported  to  lease the Isabella Claims
without  reciting  their marital  status or joining  their  spouse.

 

Although the spousal joinder issues posed by the following documents do not
affect TXAU's leasehold interest in the
Isabella  Claims,  they  do  affect  Henry  R.  Johnston's interest in the
claims. Prior to paying Mr. Johnston any leasehold rentals or royalties, these
issues should be resolved. The following  documents  pose  spousal
joinder  issues affecting  Mr. Johnston's  interest  in the  Isabella Claims:

 

Quitclaim Deed, dated May 18, 1987, recorded August 27,  1987, in Book  116 OR,
page 370, from Sarah D. Narkaus transferring a 114th undivided
interest  in  the  Isabella  Claims to  Sarah D. Narkaus  and
Natasha Matkin-Hayes.

 

Quitclaim Deed, dated August 16, 2006, recorded  on  August  25,  2006,  Doc.#
139593, from Natasha Matkin-Hayes transferring an undivided I/8th interest in
the Isabella  Claims to Henry  R. Johnston.

 

Assignment of Lease, dated August 16, 2006, recorded on August 25, 2006, Doc.#
139594, from Natasha Matkin-Hayes assigning her interest in the TXAU Lease  to
Henry  R. Johnston.

 

Quitclaim Deed, dated December 20, 2005, recorded on December 27, 2005, Doc.#
136874,, from William M. Longhurst transferring an undivided 1/8th interest in
the Isabella Claims to Henry R. Johnston.

 

Assignment of Lease, dated December 20, 2005, recorded on December 27, 2005,
Doc.# 136877, from William M. Longhurst
assigning  his  interest  in  the  TXAU  Lease to Henry  R. Johnston.

 

Quitclaim Deed, dated December 21, 2005, recorded on December 27, 2005, Doc.#
136876, from Caroline Merrick transferring an undivided 1/8th interest in the
Isabella Claims to Henry R. Johnston.

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 12

 

Assignment of Lease, dated December 21, 2005, recorded on December 27, 2005,
Doc.# 136879, from Caroline Merrick assigning her interest in the TXAU Lease to
Henry  R. Johnston.

 

Quitclaim  Deed,  dated  December  20, 2005,  recorded  on December  27, 2005,
Doc.# 136875, from  Marguerite  Cole transferring  an undivided 1/8th interest
in the Isabella Claims to Henry R. Johnston.

 

Assignment of Lease, dated December 20, 2005, recorded on December 27, 2005,
Doc.# 136878, from Mar4guerite Cole assigning her interest in the TXAU Lease to
Henry R. Johnston.

 

Requirement: The marital status of the individuals who executed the noted
conveyances should be ascertained. If any of the individuals were married at the
time of the conveyance, curative deeds executed by both spouses should be
obtained and recorded in Mineral County. If any of the individuals were married
at the time the TXAU Lease was executed, a confirmatory lease executed by both
spouses should be obtained and a memorandum of the confirmatory lease should be
recorded in Mineral County. If the individuals were not married at the time of
these conveyances or execution of the  TXAU Lease or if their interest  in the
Isabella Claims was held  as separate property, affidavits to that effect should
be obtained and recorded  in Mineral   County.

 

13.Isabella   Claims:   Isabella   #1   Claim   Identified   as   the   Isabella   Claim.
A number of documents  in the chain of title to the Isabella # 1 claim
identifies  the claim as  the Isabella Claim; however, according to
the  Carr  Report, these  documents  invariably  list the correct
mining  claim  number  assigned  by  the  BLM  to the  Isabella  # 1 claim.
Accordingly, we conclude that despite the error in the  claim name, these
documents  adequately described the claim and were effective to transfer and
interest in the Isabella # 1 claim.

 

Requirement:   None.   Advisory only.

 

14.Isabella  Claims:  Potential  Interest  Norsemont  Mining  Corporation.   The
Carr Report notes that Norsemont Mining Corporation submitted  proofs  of
labor  on the Isabella Claims for a number of years, but did not appear to have
a record interest in the  claims. Norsemont did execute a Notice of Termination
and Assignment of Interest, dated August 10, 1987, recorded on November 22,
1987, in Book 117 OR, page 865, relating to a lease of the Isabella Claims to
Isabella Partners. Presumably, Norsemont's conduct  of assessment work on the
claims was undertaken  pursuant  to  this  terminated  lease. Accordingly,
Norsemont's  labor  on the claims does not appear to reflect  an adverse
interest   in the claims.

 

Requirement:   None.   Advisory only.

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 13

 

15.Isabella and Vulture Dog Claims: Potential Outstanding Leases. A Memorandum
of Lease and Option to Purchase, dated April 29, 1983, recorded May 5, 1983, in
Book 90 OR, page 198, gives notice that Suzanne Matkin, Sarah D. Narkaus,
William M. Longhurst, Virginia L. Longhurst, Marguerite Longhurst Cole, John
Longhurst and Caroline Longhurst had given a lease to the Hardrock Mining
Company affecting the Isabella Claims.  The Materials Examined do not reflect a
termination of the lease.

 

By Quitclaim Deed, dated September 14, 1983, recorded, August 10, 1984, in Book
97 OR, page 950, Minerals Management, Inc. quitclaimed the Vulture Dog Claims to
CMRC. By Assignment also dated September 14, 1983, recorded, August  10, 1984,
in  Book 97 OR, page 949, Minerals Management, Inc. assigned a lease dated July
23, 1982, involving Minoza Mining Joint Venture, Auburn Mining Joint Venture,
Queen Anne  Mining Joint Venture and Beatty Gold Joint Venture. It is not clear
whether the lease  applies to the Vulture Dog Claims. The Materials Examined do
not reflect a termination of the lease.

 

Requirement: Evidence that the Hardrock lease was terminated should be obtained
and recorded in Mineral County. You should confirm that the lease involving the
various joint ventures either does not affect the Vulture Dog Claims or,
alternatively, obtain and record evidence in Mineral County that the lease has
terminated.

 

16.Soda 5, 46, 47 and 48 Claims: Unsigned Certificates of Location. CMRC located
the Soda 5, 46, 47 and 48 on September 18, 1991. No signatures appear on the
certificates of location for these claims that were recorded in Mineral County
and filed with BLM. Although certificates of location are typically signed,
neither federal or state law requires signature. Federal law requires only that
the certificate contain the name of the locator, the date of location and a
description of the claim. 30 U.S.C. § 28. Similarly, Nevada state law governing
the location of mining claims requires that the certificate include the name of
the claim, the name of the locator and his mailing address, the date of
location, the length and width of the claim and a description of the corners,
and a statement that a map of the claim has been prepared, which is filed with
the certificate. Nev. Rev.   St.

§ 517.050. Accordingly, we do not believe that the absence of signatures in the
certificates affects the validity of the claims. You may wish to amend the
claims to avoid questions being raised about the effect of the absence of
signatures.

 

Requirement. We do not view the absence of signatures on the certificates of
location as being "fatal" to the mining claims involved. In order to avoid a
potential claim  by a rival locater that, as a result of this omission, the land
covered by these claims remains open to location, you should file and record
amended certificates of location.

 

17.Defects in Assessment Work. Prior to 1993, the Mining Law required that a
claimant perform assessment work on or for the benefit each mining claim.    
 To qualify as

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 14

 

assessment work, work must be "performed in good faith, tending to develop the
claim and directly  facilitate  the  extraction  of  minerals    from
 it."2  American  Law  of  Mining § 45.04[5][a],quoting   Fiske,   "Character
of   the   Labor   or   Improvements,"   Annual Assessment  Work Manual 2-l ,
2-10 (D. Sherwood ed., Rocky Mt. Min. L. Fdn. 1972).

It is unclear whether enough qualifying work was performed on some of the claims
in some of the assessment years. In some years, work was conducted that may not
qualify  as assessment work, such as surveying, mapping and assaying. In one
instance no description of the work conducted was included in the assessment
affidavit. In another instance, an assessment affidavit affecting some of the
Subject Claims filed in 1988 erroneously stated that the period covered was
September 1, 1985 to September 1, 1986.

 

Finally, although the Mining Law allows geological, geochemical or geophysical
work as assessment work, the statute requires that if such work is relied upon,
it be performed by a qualified expert and that a detailed report of the work be
prepared and filed in the county. 30 U.S.C. § 28-1 (elec. 2007); see also 43
C.F.R. §§ 3836.12 to .14 (2007). The detailed report should describe the names,
addresses and professional backgrounds of the qualified experts, the location of
the work performed, the nature, extent and cost of the work and the expert's
basic findings. 30 U.S.C. § 28-1 (elec. 2007); 43 C.F.R. § 3836.14 (2007).
Geologic and geochemical work was conducted on certain of the Subject Claims,
but it appears that in each instance, either no report was filed or the report
that was recorded in the county did not satisfy these statutory requirements.

 

The Assessment Abstract and Carr Report reflect that there are defects in the
assessment work or filings in the assessment years noted below. The work in
question or other defect is reflected below in italics:

 

 

 

 

Claims Affected

Assessment Year

Work Performed

Vulture Dog #1-#16

1980-81

Surveying, geology, sampling (No geological report filed)

Vulture Dog #1-#16

1981-82

Road work, surveying

Vulture Dog #1-#16

1982-83

Roadwork, geology, sampling (No geological report filed)

Vulture Dog #1-#16

1983-84

Geology, geochemical

(Report  filed, but  did not  describe location

 

 

 

 

of work or the basic findings of the work)

Vulture Dog#1-#16,

#22

1985-86

References work described on Exhibit B; no Exhibit  B attached

Isabella #1 to #3, #12 to

#19

1980-81

Mining, road work, surveying, sampling,

assaying, processing

 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 15

 

Isabella #1 to #3, #12 to

#19

1982-83

Geochemistry

 

(Report filed, but did not describe location of work or list the expert's
address or professional  background)

Isabella,  Isabella  #2  to

#3, #12 to #19

1984-85

Trenching, sampling, assaying

Isabella  #1  to  #3,   #12

#19

1985-86

Road building, sampling, assaying, geologic mapping

UnidentifiedClaim Group'

1987-88

Affidavit filed in 1988 stated that the work was completed in the 1985-86
assessment year

 

The geologic and geochemistry work appears inadequate because the requirements
of 30 U.S.C.A. § 28-1 governing such assessment work were not satisfied. In two
years, the work conducted on the Vulture Dog claims appears inadequate because
no detailed report was recorded. In another year, the work conducted on that
claim group may have been inadequate because the report that was filed did not
satisfy the statutory requirements. Finally, the geochemical work conducted on
the Isabella claims in the 1982-83 assessment year may have been inadequate
because the report did not satisfy all of the statutory requirements. We note
that in several circumstances the affidavits reflecting that geologic work was
conducted also reflect that other qualifying assessment work was performed in
those years. While it possible this other work might suffice to satisfy the
annual assessment work requirement, this cannot be determined with certainty
from the Materials Examined.

 

In addition, sampling, assaying, geological mapping, and surveying may not be
viewed as complying with the requirement that assessment work tend to develop
the claim

 

 

1  It is not clear from the Carr Report what claims were included in this
affidavit; however, it appears that this defect affected  the  Soda claims.

 

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 16

 

and facilitate the extraction of minerals from it. In each of the years in which
this kind of work was recited as having been performed, other activities are
recited as having been conducted that do appear to satisfy this requirement.
Although it is possible that this latter type of work would be sufficient to
satisfy the annual work requirement, this cannot be determined with certainty
from the Materials Examined.

 

These defects might indicate that the usual presumption attendant to a filing of
an affidavit of labor that adequate assessment work was done may not be
available for the relevant assessment years. However, proof that proper
assessment work was performed in the pertinent assessment year can be
established by other evidence, if such evidence exists. If proper assessment
work was not in fact performed during the years noted above, land included
within the affected claims was open to location by rival claimants until
qualifying assessment work was resumed. Because the Carr Report does not include
a conflicting claims analysis, it is unclear whether a rival claimant could
argue because of the defective assessment work, his claims are senior to the
affected Subject Claims.

 

In addition, under current BLM regulations, failure to comply substantially with
assessment work requirements can lead to claim forfeiture where the land is
withdrawn from mineral entry or the mineral for which the claim was located is
no longer subject to the Mining Law. 43 C.F.R. § 3836.15. We note that in the
past BLM did not limit its authority to cancel a claim for failure to
substantially comply with assessment work requirements to situations in which
the land is withdrawn of the mineral being no longer subject to the Mining Law.
Previous regulations provided that failure to "comply substantially with the
requirements of an annual expenditure of $100 in labor or improvements . . .
will render the claim subject to cancellation." 43 C.F.R. § 3851.3(a) (2003). It
is possible that in the future, the agency could again adopt this more
aggressive policy.

 

Requirement: A claim conflict analysis should be undertaken to insure that no
rival claimants over staked the land
covered  by  the  affected  Subject  Claims  during  the periods that
questionable assessment work
was  performed.  We  are  aware  of  no  authority  that  would indicate that
the possible deficiencies noted above are  such  that  "substantial compliance"
with the assessment work requirements has not been achieved or that would
support the use of the cancellation  proceedings  noted  above to cancel claims
for these types   of irregularities. However, to avoid  any  possibility  of
cancellation  proceedings,  you  may wish to consider relocating the affected
claims.  Prior to doing  so, however, we recommend  that a careful claim
conflict analysis be conducted to determine whether conflicting claims  affect
the land. Ifthey do, additional consideration should be given to whether
relocation is prudent.

 

18.Defects  in  Notice  of  Intent  to  Hold.   The  Carr  Report  notes  that  Notices
of Intent
filed  on  some  of  the  Subject  Claims  in  both  2003  and  2004  state
that  the claimant

 

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 17

 

intends to hold the claims for the 2003-04 assessment year. No Notice of Intent
appears of record  stating that the claimant  intends to hold  the  claim  for
the  2004-05  assessment  year.  It is not clear which claims are
being  referred  to, but  it appears that the  comment relates to  the Soda
claims. At most, this irregularity suggests that the usual
presumption  attendant to filing a notice of intent to hold that the claimant
did intend to hold the claims may not be available for the relevant
assessment  years.  However,  because  the intent to hold  can readily be
established by proof of the payment of the
maintenance  fees  for  that  year,  we  do  not view this irregularity  as
affecting the validity  of the  claims.

 

Requirement:   None.  Advisory Only.

 

19.Examination of the Soda #32- to #35. We note that although the Soda #32- to
#35 claims are included in the Carr Report, the Certificate Abstract does not
include a summary of the Certificates for these claims. Reference to these
claims do appear in
Assessment Abstract, suggesting that Mr. Carr did include the claims in his title review.

 

Requirement: You should confirm that Mr.
Carr  did  include  the  claims  in  his  review and did review the Certificates
of location for  these  claims  to  assure  that  they  comply  with all
statutory  requirements.

 

20.Vulture Dog #16: Missing Case File: The Carr Report reflects that BLM could
not locate the case file for the Vulture Dog #16 on the date of Mr. Carr's
review and, accordingly, he was unable to ascertain the date upon which the
Certificate of Location was filed with the BLM.

 

Requirement:  Additional inquiry should be made to ensure that the Certificate
of Location for this claim was timely filed with the BLM. If it was not, the
claim should be relocated.

 

21.Isabella # 1 to #3: Descriptions Defects. The Certificate Abstract indicates
that the certificates of location for the Isabella # 1 to #3 claims contain
mistakes in the descriptions of the claims. The notation is not clear as to what
the mistake is, except that it appears to be mistakes in the calls to the
corners of the claims. Federal and  state law require that certificates of
location describe the location of the claims with reference to a natural object
or permanent monument. The abstract indicates that, as required by state and
federal law, a map of the claims was recorded in the county and filed with BLM.
Ifwhen read in light of the map, the Certificate is clear as to where the claims
are located, we do not believe the mistake in the description would be fatal to
the claims.

 

Requirement: Additional analysis of the
Certificates  and  the  mining  claim  map should be undertaken to ascertain
whether the  Certificates  clearly  depict  the  location  of  these claims.
Ifthey do, amended certificates of location and maps should be prepared and
recorded   in  Mineral   County   and  filed  with  BLM  in  order  to  correct  the  errors  in  
 the

 

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 18

 

Certificates. If it is concluded that the Certificates do not clearly depict the
location of the claims, the claims should be relocated.

 

22.Failure to Identify Quarter Sections. The Assessment  Abstract  indicates
that  the  certificates  of  location  for  the  Isabella  Claims,  the  Vulture  Dog  Claims,  and
the Soda

#37 and #38 claims do not describe the quarter sections in which the claims are
located, as required by federal regulations. 43  C.F.R.  §
3832.12.  However,  the  Carr Report  indicates that the maps that were filed
with the claims supplied this missing information.  We  concur  that including
the quarter section location on the claim maps was sufficient to satisfy the
regulatory  requirement.

 

Requirement:   None.  Advisory only.

 

23.Vulture Dog #22: Possible Failure to File Map. The Assessment Abstract
contains a column labeled "NRS 517.040." We assume that this column reflects
whether a
claim map was recorded in Mineral County as required by Nev. Rev. St. § 517.040 and filed
with BLM as required by federal regulation. 43 C.F.R. § 3832.12. The notes
indicate that no map was filed for the Vulture Dog #22. Because the Carr Report
does not note this omission, it may be that the handwritten
notation was made in error.

 

Requirement: It should be  confirmed  that  a map  was  filed for this claim. 
If it was not, additional analysis should be undertaken to determine whether the
claim should be relocated  or whether the omission can be cured by   amendment.

 

24.Maintenance Fee Filings. The Carr
Report  notes  that  Mr.  Carr  did  not  review the maintenance fee payment for
the Subject Claims for the 2007-2008 maintenance year, because you had
assured  yourself  that  they  were timely  paid.  The report  also  notes that
his examination of the county records  inadvertently  did not  include  an
examination  of the Notices of Intent to Hold the Subject Claims recorded for
the 1999-2000 to 2006-2007 period.

 

Requirement:  The Notices  of Intent to Hold  the  Subject  Claims  for
the  1999-2000  to 2006-2007 period should be reviewed to
assess  whether  they  comply  with  Nevada statutes. The maintenance
fee  payments  filed  with  BLM  for  the  2007-2008  maintenance year  should
be reviewed to assess whether  it complied  with federal  law.

 

25.Areas Closed to Mineral Entry. The Carr Report notes a 400  foot
highway  right of way and a material site affect land included within
the  Subject  Claims.  Attached  to the report is a serial register page for the
material site right of way, which indicates that the material site was issued
under the Federal  Highway  Act  of  1921.  Material  sites  issued  under that
Act are closed to mineral
entry.  The  report  does  not  indicate  under  what  authority the highway
right of way was issued; however, it is possible that the land
encompassed  within  that  right  of  way  is  similarly  closed  to  mineral  entry.   To  the extent

 

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 19

 

that an otherwise valid unpatented mining claim overlaps onto land that is
closed to entry, the claim is void as to the area of overlap. In the event the
point of discovery for an unpatented mining claim is on land closed to entry,
the claim is void in its entirety and any public land included within the claim
is open for location.

 

Requirement: You should assure
yourself  that  the  points  of  discovery  for  the Subject Claims  are located
on open public  domain  land.

 

26.Conflicts With Senior Unpatented Claims.
It  appears  that  in  preparing  the Carr Report Mr. Carr did  not perform  a
claim  conflict  analysis  of the  Subject  Claims.  To the extent that an
otherwise valid unpatented mining claim overlaps onto patented  land  or valid,
senior unpatented claims, the claim is void as to the area of overlap.  In
the  event the point of discovery for an unpatented mining claim is on patented
land or land included  in a valid senior claim, the claim is void in its
entirety and any public  land included within the  claim  is open for location.

 

Requirement: A qualified draftsman or engineer should plot the Subject Claims
and all of the potentially conflicting claims in the area. You should then
assure yourself that none of the points of discovery are located on patented
land or senior valid claims.

 

27.Multiple Surface Use Act of 1955. The Subject Claims were located after
passage of the Multiple Surface Use Act of 1955, 30 U.S.C. § 601. Pursuant to
this Act, the surface rights associated with an unpatented mining claim are
subject to the  rights  of the United States to manage and dispose  of
the  vegetative  and  other  surface resources,  and to use the surface or to
authorize others (including the general public) to traverse or to use the
surface in a manner that does not unreasonably interfere  with  legitimate
mining  operations.  As a result, the surface of the Subject Claims
may  be  subject to  existing  or future  surface uses by third  parties.

 

Requirement: None, advisory only. Operations on the Subject Claims should be
conducted with due regard for the rights of authorized conflicting uses of
federal land.

 

E.COMMENTS AND QUALIFICATIONS

 

1.Discovery;   Physical   Acts   of   Location.      An   unpatented   mmmg   claim
is created  by  performing  certain  acts  of  location  on
the  ground  (e.g.,  erection  of  a discovery monument, marking of boundaries),
making a "discovery" of a valuable mineral deposit (as defined in the
general  mining  law)  within  the  boundaries  of  the  claim,  and filing  and
recording  evidence  of  the  existence  of  the  claim.    An  unpatented  mining
claim,  although
properly   filed   and   recorded,   is  not   valid   until  the   locater   has   made
a  discovery   and
performed  such  physical  acts.    Determination  of  whether  a  discovery has
occurred or the physical acts of location have been performed on the ground are
determinations  that  are

 

 





 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 20

 

beyond the scope of this report. We therefore express no opinion as to the
validity of any of the Subject Claims in this respect.

 

2.Lode vs. Placer Location. Federal and state laws and regulations distinguish
between lode and placer deposits by providing similar but  separate
procedures  for locating each type of claim. While it is often difficult to
determine whether a deposit should be characterized as a lode or placer,  the
difference  is critical to the validity  of the  claims,  for  use of the wrong
type of location will result in an invalid  location.  The
Materials  Examined  do not reflect whether the Certificates of Location
describe the claims as lodes or placers. Determination as to whether the various
areas of mineralization upon which  the  Subject Claims were located are
properly characterized as lode or placer deposits is a geologic
determination  that  is beyond  the  scope of our examination.

 

3.Assessment Work. As noted above, we did not review in detail Mr. Carr's
handwritten notes regarding the annual
assessment  work  filings  made  on  the  Subject  Claims. We did however,
review the type of work that  was  performed  and noted  that  in  every
assessment year for which work was
required,  the  work  was  performed  on  one  or more contiguous claims for the
benefit of a group of claims. The use of this type of work, commonly called
"group assessment work", is  permissible  under  the  general  mining  law. The
test under federal mining law for whether work performed outside the boundaries
of a  claim (whether or not on a contiguous claim) qualifies as annual labor
for  that  claim,  is whether  the work  was done in good faith for the
development  of the   claim.

 

The question of whether group assessment work performed in any year actually
benefited each and every claim listed in an affidavit of annual labor is
necessarily based upon facts not of record. In preparing this report, we have
assumed that all reported assessment work, including all group assessment work,
was performed in good faith for the benefit of each of the Subject Claims.

 

4.Recording References. All references to recording information contained in
this Title Report are references to the records of the Mineral County Recorder.
References
to OR are references to the Official Records of Mineral County Recorder.

 

5.General Limitations. This report does not address ownership of range
improvements, rights-of-way and easements, if any, affecting the Subject
Claims  and  is  subject to the completeness and accuracy of the Materials
Examined;  apex  or  extralateral rights of any of the Subject Claims or
conflicting or adjacent claims; interests of parties  in actual possession of
the Subject Claims; facts which would be disclosed by an on-site  inspection and
an accurate survey of the Subject Claims, including but not limited to, any
interest which may have accrued  or might  now be accruing  as a result  of
adverse possession of the Subject Claims by any person; easements or
rights-of-way not of record; access;
mechanic's  or  other  liens  caused  by  recent  improvements  not  yet  of
record;  the  impact of

 

 

 



 

--------------------------------------------------------------------------------

 

 

Kelvin J. Buchanan,

March  14, 2008

Page 21

 

 

bankruptcy or other insolvency laws; fraudulent or unauthorized
conveyances;  legal  incapacity; government environmental controls or other
regulations affecting operations;  or  any other matters not of record or
otherwise ascertainable from an examination of  the  Materials Examined.

 

6.Reliance on this Report. This Report was written at the request of Kelvin J.
Buchanan, President, HB Engineering Group for the benefit of TXAU. No other
person  or entity may rely  on this Report without  our written  permission.

 

 

 

Sincerely,

 

Parsons Behle &  Latimer

 

 

 

Patricia J. Winmill

 

 



53

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 2.1(q)

Buyer is aware that there exists a potential cloud to title relative to New
Copper Cliffs 1-5 NMC 842885-842889 (“New Copper Cliffs Claims”).  TXAU
Investments, Ltd. acquired the New Copper Cliffs Claims in 2004 and has paid
annual BLM maintenance fees on the New Copper Cliffs Claims for years 2004
through the fee year ending August 31, 2017.  Since 2004, the former owner (or
affiliate) of New Copper Cliffs Claims has paid annual BLM maintenance fees on
claims he purports to be the same New Copper Cliffs Claims.  A potential exists
that Buyer might have to defend its ownership of New Copper Cliffs Claims.

54

--------------------------------------------------------------------------------